Exhibit 10.5

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

BGC GLOBAL HOLDINGS, L.P.

Amended and Restated as of December 13, 20171

 

 

 

 

1  THE TRANSFER OF THE PARTNERSHIP INTERESTS DESCRIBED IN THIS AGREEMENT IS
RESTRICTED AS DESCRIBED HEREIN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

     

Section 1.01.

  Definitions      2  

Section 1.02.

  Other Definitional Provisions      9  

Section 1.03.

  References to Schedules      9   ARTICLE II    FORMATION, CONTINUATION AND
POWERS   

Section 2.01.

  Formation      9  

Section 2.02.

  Name      9  

Section 2.03.

  Purpose and Scope of Activity      9  

Section 2.04.

  Principal Place of Business      10  

Section 2.05.

  Registered Agent and Office      10  

Section 2.06.

  Authorized Persons      10  

Section 2.07.

  Term      10  

Section 2.08.

  Treatment as Partnership      10  

Section 2.09.

  Compliance with Law      10  

ARTICLE III

MANAGEMENT

     

Section 3.01.

  Management by the General Partner      11  

Section 3.02.

  Role and Voting Rights of Limited Partners; Authority of Partners      12  

ARTICLE IV

PARTNERS; CLASSES OF PARTNERSHIP INTERESTS

     

Section 4.01.

  Partners      13  

Section 4.02.

  Interests      13  

Section 4.03.

  Admission and Withdrawal of Partners      15  

Section 4.04.

  Liability to Third Parties; Capital Account Deficits      16  

Section 4.05.

  Classes      16  

Section 4.06.

  Certificates      16  

Section 4.07.

  Priority Among Partners      16  

ARTICLE V

CAPITAL AND ACCOUNTING MATTERS

     

Section 5.01.

  Capital      17  

Section 5.02.

  Withdrawals; Return on Capital      17  

Section 5.03.

  Maintenance of Capital Accounts      17  

Section 5.04.

  Allocations and Tax Matters      18  

 

-i-



--------------------------------------------------------------------------------

Section 5.05.

  General Partner Determinations      19  

Section 5.06.

  Books and Accounts      19  

Section 5.07.

  Tax Matters Partner      20  

Section 5.08.

  Tax Information      20  

Section 5.09.

  Withholding      20  

ARTICLE VI

DISTRIBUTIONS

     

Section 6.01.

  Distributions in Respect of Partnership Interests      21  

Section 6.02.

  Limitation on Distributions      21  

ARTICLE VII

TRANSFERS OF INTERESTS

     

Section 7.01.

  Transfers Generally Prohibited      21  

Section 7.02.

  Permitted Transfers      22  

Section 7.03.

  Admission as a Partner upon Transfer      23  

Section 7.04.

  Transfer of Units, Non-Participating Units and Capital with the Transfer of an
Interest      23  

Section 7.05.

  Encumbrances      23  

Section 7.06.

  Legend      23  

Section 7.07.

  Effect of Transfer Not in Compliance with this Article      24  

ARTICLE VIII

REDEMPTION

     

Section 8.01.

  Redemption of Units Following a Redemption of Founding/Working Partner
Interests or REU Interest      24  

Section 8.02.

  Optional Redemption of Units in Connection with a Repurchase of BGC Partners
Common Stock      25  

ARTICLE IX

DISSOLUTION

     

Section 9.01.

  Dissolution      26  

Section 9.02.

  Liquidation      27  

Section 9.03.

  Distributions      27  

Section 9.04.

  Reconstitution      27  

Section 9.05.

  Deficit Restoration      27  

ARTICLE X

INDEMNIFICATION AND EXCULPATION

     

Section 10.01.

  Exculpation      28  

Section 10.02.

  Indemnification      28  

Section 10.03.

  Insurance      31  

Section 10.04.

  Subrogation      31  

 

-ii-



--------------------------------------------------------------------------------

Section 10.05.

  No Duplication of Payments      31  

Section 10.06.

  Survival      32  

ARTICLE XI

MISCELLANEOUS

     

Section 11.01.

  Amendments      32  

Section 11.02.

  Benefits of Agreement      32  

Section 11.03.

  Waiver of Notice      32  

Section 11.04.

  Jurisdiction and Forum; Waiver of Jury Trial      33  

Section 11.05.

  Successors and Assigns      34  

Section 11.06.

  Confidentiality      34  

Section 11.07.

  Notices      34  

Section 11.08.

  No Waiver of Rights      34  

Section 11.09.

  Power of Attorney      35  

Section 11.10.

  Severability      35  

Section 11.11.

  Headings      35  

Section 11.12.

  Entire Agreement      35  

Section 11.13.

  Governing Law      35  

Section 11.14.

  Counterparts      35  

Section 11.15.

  Opportunity; Fiduciary Duty      35  

Section 11.16.

  Reimbursement of Expenses      39  

Section 11.17.

  Obligations with Respect to Holdings Non-Participating Units      39  

Section 11.18.

  Effectiveness      39  

Section 11.19.

  Parity of Units      39  

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A    Certain Tax Related Matters

 

-iv-



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP (together with
all exhibits, annexes and schedules hereto, this “Agreement”) of BGC Partners
Global Holdings, L.P., a Cayman Islands exempted limited partnership (the
“Partnership”), dated as of December 13, 2017, is by and among BGC Global
Holdings GP Limited, a Cayman Islands exempted limited company (“BGC Global
Holdings GP Limited”), as general partner; BGC Holdings, L.P., a Delaware
limited partnership (“Holdings”), as a limited partner, and BGC Global Limited,
a limited company incorporated in England and Wales (“BGC Global Limited”), as a
limited partner, and the Persons to be admitted as Partners (as defined below)
or otherwise parties hereto as set forth herein.

RECITALS

WHEREAS, the Partnership was formed as a limited partnership under the Cayman
Islands Exempted Limited Partnership Law, as amended from time to time (the
“Act”) pursuant to an Agreement of Limited Partnership, dated December 7, 2006,
by and among BGC Holdings GP Ltd, as the general partner, and Holdings and BGC
Global Limited (as amended and restated on March 31, 2008 and subsequently on
September 1, 2008, the “Original Limited Partnership Agreement”);

WHEREAS, Cantor, BGC Partners, Inc., a Delaware corporation (“BGC Partners”),
BGC Partners, L.P., a Delaware limited partnership (“U.S. Opco”), the
Partnership, and Holdings entered into that certain Separation Agreement, dated
as of March 31, 2008 (the “Separation Agreement”), pursuant to which, among
other things, Cantor agreed to separate the Inter-Dealer Brokerage Business, the
Market Data Business and the Fulfillment Business (each as defined in the
Separation Agreement and together, the “BGC Businesses”) from the remainder of
the businesses of Cantor by contributing the BGC Businesses to BGC Partners and
its applicable Subsidiaries, including the Partnership and U.S. Opco, in the
manner and on the terms and conditions set forth in the Separation Agreement
(the “Separation”);

WHEREAS, as part of the Separation, (a) BGC Global Holdings GP Limited continued
as the general partner of the Partnership, but was indirectly controlled by BGC
Partners; (b) BGC Global Limited became a limited partner of the Partnership;
and (c) Holdings continued as a limited partner of the Partnership; and

WHEREAS, the Partners are amending and restating the Original Limited
Partnership Agreement in order to, among other things, attest to and set forth
certain agreements with respect to the Partnership.

NOW, THEREFORE, the parties hereto hereby adopt the following as the amended and
restated “partnership agreement” of the Partnership within the meaning of the
Act:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms have
the meanings set forth below:

“Accounting Period” means (a) in the case of the first Accounting Period, the
period commencing on the date of this Agreement and ending at the next Closing
of the Books Event, and (b) in the case of each subsequent Accounting Period,
the period commencing immediately after a Closing of the Books Event and ending
at the next Closing of the Books Event.

“Act” has the meaning set forth in the recitals to this Agreement.

“Action” means any action, claim, suit, litigation, proceeding (including
arbitral) or investigation.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Ancillary Agreements” means “Ancillary Agreements” as defined in the Separation
Agreement.

“Applicable Tax Rate” means the estimated highest aggregate marginal statutory
U.S. federal, state and local income, franchise and branch profits tax rates
(determined taking into account the deductibility of state and local income
taxes for federal income tax purposes and the creditability or deductibility of
foreign income taxes for federal income tax purposes) (“Tax Rate”) applicable to
any Partner on income of the same character and source as the income allocated
to such Partner pursuant to Sections 5.04(a) and (b) for such fiscal year,
fiscal quarter or other period, as determined by the Tax Matters Partner in its
discretion; provided that, in the case of a Partner that is a partnership,
grantor trust or other pass-through entity under U.S. federal income tax law,
the Tax Rate applicable to such Partner for purposes of determining the
Applicable Tax Rate shall be the weighted average of the Tax Rates of such
Partner’s members, grantor-owners or other beneficial owners (weighted in
proportion to their relative economic interests in such Partner), as determined
by the Tax Matters Partner in its discretion; provided, further, that if any
such member, grantor-owner or other beneficial owner of such Partner is itself a
partnership, grantor trust or other-pass through entity, similar principles
shall be applied by the Tax Matters Partner in its discretion to determine the
Tax Rate of such member, grantor-owner or other beneficial owner.

“Available Cash” for any Accounting Period means all cash or other current funds
of the Partnership available for distribution, as determined by the General
Partner in its sole and absolute discretion, reduced by any amounts that the
Partnership is prohibited from distributing to the Partners pursuant to
applicable law.

 

-2-



--------------------------------------------------------------------------------

“BGC Business” has the meaning set forth in the recitals to this Agreement.

“BGC Global Holdings GP Limited” has the meaning set forth in the preamble to
this Agreement, including any successor to BGC Global Holdings GP Limited,
whether by merger, consolidation, sale of all or substantially all of its assets
or otherwise.

“BGC Global Limited” has the meaning set forth in the preamble to this
Agreement, including any successor to BGC Global Limited, whether by merger,
consolidation, sale of all or substantially all of its assets or otherwise.

“BGC Partners” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Partners, Inc., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“BGC Partners Class A Common Stock” means the Class A common stock, par value
$0.01 per share, of BGC Partners.

“BGC Partners Class B Common Stock” means the Class B common stock, par value
$0.01 per share, of BGC Partners.

“BGC Partners Common Stock” means the BGC Partners Class A Common Stock and the
BGC Partners Class B Common Stock, as applicable.

“BGC Partners Company” means any member of the BGC Partners Group.

“BGC Partners Group” means BGC Partners and its Subsidiaries (other than
Holdings and its Subsidiaries, the Partnership and its Subsidiaries, U.S. Opco
and its Subsidiaries and any member of the Newmark Group).

“BGC Ratio” means, as of any time, the number equal to (a) the aggregate number
of Units held by the BGC Partners Group as of such time divided by (b) the
aggregate number of shares of BGC Partners Common Stock issued and outstanding
as of such time.

“Business Day” means any day excluding Saturday, Sunday and any day on which
banking institutions located in New York, New York are authorized or required by
applicable law or other governmental action to be closed.

“Cantor” has the meaning set forth in the recitals to this Agreement, including
any successor to Cantor Fitzgerald, L.P., whether by merger, consolidation, sale
of all or substantially all of its assets or otherwise.

“Cantor Company” means any member of the Cantor Group.

“Cantor Group” means Cantor and its Subsidiaries (other than any member of the
Holdings Group or the BGC Partners Group, the Partnership and its Subsidiaries,
U.S. Opco and its Subsidiaries or any member of the Newmark Group), Howard W.
Lutnick and/or any of his immediate family members as so designated by Howard W.
Lutnick and any trusts or other entities controlled by Howard W. Lutnick.

 

-3-



--------------------------------------------------------------------------------

“Capital” means, with respect to any Partner, such Partner’s capital in the
Partnership as reflected in such Partner’s Capital Account.

“Capital Account” means, with respect to any Partner, such Partner’s capital
account established on the books and records of the Partnership.

“Certificate of Limited Partnership” means the certificate of registration of
exempted limited partnership of the Partnership filed in the Cayman Islands on
December 7, 2006.

“Closing of the Books Event” means any of (a) the close of the last day of each
calendar year and each calendar quarter, (b) the dissolution of the Partnership,
(c) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis amount of property,
(d) the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership, or (e) any other time that the General Partner determines to be
appropriate for an interim closing of the Partnership’s books.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

“Contribution” means “Contribution” as defined in the Separation Agreement.

“Corporate Opportunity” means any business opportunity that the Partnership is
financially able to undertake, that is, from its nature, in the Partnership’s
lines of business, of practical advantage to the Partnership and one in which
the Partnership has an interest or a reasonable expectancy, and in which, by
embracing the opportunities, the self-interest of a BGC Partners Company, a
Holdings Company, a Cantor Company or a Newmark Company or any of their
respective Representatives, as the case may be, will be brought into conflict
with the Partnership’s self-interest.

“Current Market Price” means, as of any date: (a) if shares of BGC Partners
Class A Common Stock are listed on an internationally recognized stock exchange,
the average of the closing price per share of BGC Partners Class A Common Stock
on each of the 10 consecutive trading days ending on such date (it being
understood that such price shall be appropriately adjusted in the event that
there is a stock dividend or stock split during such 10-consecutive-trading-day
period), or (b) if shares of BGC Partners Class A Common Stock are not listed on
an internationally recognized stock exchange, the fair value of a share of BGC
Partners Class A Common Stock as agreed in good faith by Cantor and the Audit
Committee of BGC Partners.

“DGCL” has the meaning set forth in Section 10.02(a).

“Disinterested Director” has the meaning set forth in Section 10.02(i)(i).

“Estimated Proportionate Quarterly Tax Distribution” means the Proportionate
Quarterly Tax Distribution calculated using the Tax Matters Partner’s estimate
of the aggregate amount of taxable income or gain to be allocated to the
Partners pursuant to Section 5.04(a) for the applicable period (excluding any
items of income, gain, loss or deduction allocated in respect of any Special
Item).

 

-4-



--------------------------------------------------------------------------------

“Estimated Tax Due Date” means (a) in the case of a Partner that is not an
individual, the 15th day of each April, June, September and December or (b) in
the case of a Partner that is an individual, the 15th day of each April, June,
September and January or, in each of cases (a) and (b), if earlier with respect
to any quarter, the date on which BGC Partners is required to make an estimated
tax payment.

“Founding/Working Partner Interests” means a Founding Partner Interest or a
Working Partner Interest as defined in the Holdings Limited Partnership
Agreement.

“General Partner” means BGC Global Holdings GP Limited or any Person who has
been admitted, as herein provided, as an additional or substitute general
partner, and who has not ceased to be a general partner, each in its capacity as
a general partner of the Partnership.

“General Partnership Interest” means, with respect to the General Partner, such
Partner’s Non-Participating Unit and Capital designated as the “General
Partnership Interest” on Schedule 4.02 and Schedule 5.01 in accordance with this
Agreement and rights and obligations with respect to the Partnership pursuant to
this Agreement and applicable law by virtue of such Partner being a General
Partner and having such Non-Participating Unit and Capital.

“Holdings” has the meaning set forth in the preamble to this Agreement,
including any successor to BGC Holdings, L.P., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“Holdings Company” means any member of the Holdings Group.

“Holdings Group” means Holdings and its Subsidiaries (other than the Partnership
and its Subsidiaries, U.S. Opco and its Subsidiaries and any member of the
Newmark Group).

“Holdings Limited Partnership Agreement” means the Second Amended and Restated
Limited Partnership Agreement of BGC Holdings, L.P., as amended from time to
time.

“Holdings Non-Participating Units” has the meaning ascribed to
“Non-Participating Units” in the Holdings Limited Partnership Agreement.

“Holdings Ratio” means, as of any time, the number equal to (a) the aggregate
number of Units held by the Holdings Group as of such time divided by (b) the
aggregate number of Holdings Units issued and outstanding as of such time.

“Holdings Units” means “Units” as defined in the Holdings Limited Partnership
Agreement.

“Independent Counsel” has the meaning set forth in Section 10.02(i)(ii).

“Interest” means the General Partnership Interest and any Limited Partnership
Interest (including, for the avoidance of doubt, the Special Voting Limited
Partnership Interest).

 

-5-



--------------------------------------------------------------------------------

“Limited Partner” means any Person who has acquired a Limited Partnership
Interest pursuant to and in compliance with this Agreement and who shall have
been admitted to the Partnership as a Limited Partner in accordance with this
Agreement and shall not have ceased to be a Limited Partner under the terms of
this Agreement, each in its capacity as a limited partner of the Partnership.

“Limited Partnership Interest” means, with respect to any Limited Partner, such
Partner’s Units and Capital designated as a “Limited Partnership Interest”
(including, for the avoidance of doubt, designation as a “Special Voting Limited
Partnership Interest”) on Schedule 4.02 and Schedule 5.01 in accordance with
this Agreement and rights and obligations with respect to the Partnership
pursuant to this Agreement and applicable law by virtue of such Partner holding
such Units and having such Capital.

“Majority in Interest” means Limited Partner(s) holding a majority of the Units
underlying the Limited Partnership Interests outstanding as of the applicable
record date; provided, however, that, so long as members of the Cantor Group
shall hold a majority of the Exchangeable Limited Partnership Interests of
Holdings, then any action or approval by a “Majority in Interest” for purposes
of this Agreement shall also require the consent of Cantor.

“Newmark” means Newmark Group, Inc., a Delaware corporation, including any
successor to Newmark Group, Inc., whether by merger, consolidation, sale of all
or substantially all of its assets or otherwise.

“Newmark Ancillary Agreements” means “Ancillary Agreements” as defined in the
Newmark Separation Agreement.

“Newmark Company” means any member of the Newmark Group.

“Newmark Group” means “Newmark Group” as defined in the Newmark Separation
Agreement.

“Newmark Holdings” means Newmark Holdings, L.P. , a Delaware limited
partnership, including any successor to Newmark Holdings, L.P., whether by
merger, consolidation, sale of all or substantially all of its assets or
otherwise.

“Newmark Separation Agreement” means the Separation and Distribution Agreement,
dated as of December 13, 2017 (as it may be amended from time to time), by and
among BGC Partners, Holdings, U.S. Opco, Newmark, Newmark Holdings, Newmark
Partners, L.P., a Delaware limited partnership, and, solely for the limited
purposes set forth therein, Cantor and the Partnership.

“Non-Participating Unit” means the Unit held by the Special Voting Limited
Partner in respect of the Special Voting Limited Partnership Interest and the
Unit held by the General Partner in respect of the General Partnership Interest,
none of which shall entitle its holder to a share in the Partnership’s profits,
losses and operating distributions except as otherwise expressly set forth in
this Agreement.

“Opcos” means the Partnership and U.S. Opco.

 

-6-



--------------------------------------------------------------------------------

“Original Limited Partnership Agreement” has the meaning set forth in the
recitals to this Agreement.

“Partners” means the Limited Partners (including, for the avoidance of doubt,
the Special Voting Limited Partner) and the General Partner, and “Partner” means
any of the foregoing.

“Partnership” has the meaning set forth in the preamble to this Agreement.

“Percentage Interest” means, as of the applicable calculation time, with respect
to a Partner, the ratio, expressed as a percentage, of the number of Units held
by such Partner over the number of Units held by all Partners.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental entity or other entity of any kind, and
shall include any successor (by merger, consolidation, sale of all or
substantially all of its assets or otherwise) of such entity.

“proceeding” has the meaning set forth in Section 10.02(a).

“Proportionate Quarterly Tax Distribution” means, for each Partner for each
fiscal quarter or other applicable period, such Partner’s Proportionate Tax
Share for such fiscal quarter or other applicable period.

“Proportionate Tax Share” means, with respect to a Partner, the product of
(a) the Tax Distribution for the fiscal year, fiscal quarter or other period, as
applicable, and (b) the Percentage Interest of such Partner for such fiscal
year, fiscal quarter or other period. In the event that the Percentage Interest
of a Partner changes during any fiscal year, fiscal quarter or other period, the
Proportionate Tax Share of such Partner and the other Partners, as the case may
be, for such fiscal year, fiscal quarter or other period shall be appropriately
adjusted to take into account the Partners’ varying interests.

“Publicly Traded Shares” means shares of BGC Partners Common Stock (if listed on
any national securities exchange or included for quotation in any quotation
system in the United States (even if such shares are restricted securities under
the Securities Act) and any shares of capital stock of any other entity, if such
shares are of a class that is listed on any national securities exchange or
included for quotation in any quotation system in the United States (even if
such shares are restricted securities under the Securities Act).

“Representatives” means, with respect to any Person, the Affiliates, directors,
managers, officers, employees, general partners, agents, accountants, managing
members, employees, counsel and other advisors and representatives of such
Person.

“REU Interest” means an “REU Interest” as defined in the Holdings Limited
Partnership Agreement.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

 

-7-



--------------------------------------------------------------------------------

“Special Item” means the matters set forth on Schedule A.

“Special Voting Limited Partner” means the Limited Partner holding the Special
Voting Limited Partnership Interest pursuant to and in compliance with this
Agreement and who shall have been admitted to the Partnership as a Limited
Partner designated as the Special Voting Limited Partner in accordance with this
Agreement and shall not have ceased to be a Limited Partner designated as the
Special Voting Limited Partner under the terms of this Agreement.

“Special Voting Limited Partnership Interest” means, with respect to the Special
Voting Limited Partner, such Partner’s Non-Participating Unit and Capital
designated as the “Special Voting Limited Partnership Interest” on Schedule 4.02
and Schedule 5.01 in accordance with this Agreement and rights and obligations
with respect to the Partnership pursuant to this Agreement and applicable law by
virtue of such Partner holding such Non-Participating Unit and having such
Capital.

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

“Tax Distribution” means, for any fiscal quarter or fiscal year or other period
of the Partnership during the term of the Partnership, the product of (a) the
aggregate amount of taxable income or gain allocated to the Partners pursuant to
Section 5.04(a) for such period (excluding any item of income, gain, loss or
deduction allocated in respect of any Special Item) and (b) the Applicable Tax
Rate for such period.

“Tax Matters Partner” has the meaning set forth in Section 5.07.

“Transfer” means any transfer, sale, conveyance, assignment, gift,
hypothecation, pledge or other disposition, whether voluntary or by operation of
law, of all or any part of an Interest or any right, title or interest therein.

“Transferee” means the transferee in a Transfer or proposed Transfer.

“Unit” means, with respect to any Partner, such Partner’s partnership interest
in the Partnership entitling the holder to a share in the Partnership’s profits,
losses and operating distributions as provided in this Agreement, but excluding
any Non-Participating Unit.

“U.S. Opco” has the meaning set forth in the recitals to this Agreement,
including any successor to BGC Partners, L.P., whether by merger, consolidation,
sale of all or substantially all of its assets or otherwise.

“U.S. Opco Limited Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of BGC Partners, L.P., as amended from time to
time.

“U.S. Opco Units” means “Units” as defined in the U.S. Opco Limited Partnership
Agreement.

 

-8-



--------------------------------------------------------------------------------

Section 1.02. Other Definitional Provisions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:

(a) the word “or” is not exclusive unless the context clearly requires
otherwise;

(b) the word “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the direct or indirect possession of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise;

(c) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(e) all section, paragraph or clause references not attributed to a particular
document shall be references to such parts of this Agreement, and all exhibit,
appendix, annex and schedule references not attributed to a particular document
shall be references to such exhibits, appendixes, annexes and schedules to this
Agreement.

Section 1.03. References to Schedules. The General Partner shall maintain and
revise from time to time all schedules referred to in this Agreement in
accordance with this Agreement. Notwithstanding anything in Section 11.02 to the
contrary, any such revision shall not be deemed an amendment to this Agreement,
and shall not require any further act, vote or approval of any Person.

ARTICLE II

FORMATION, CONTINUATION AND POWERS

Section 2.01. Formation. On December 7, 2006, the Partnership was formed
pursuant to the laws of the Cayman Islands . The Original Limited Partnership
Agreement was amended and restated in its entirety to be this Agreement
effective as of the date hereof, and this Agreement constitutes the partnership
agreement (as defined in the Act) of the parties hereto.

Section 2.02. Name. The name of the Partnership is “BGC Partners Global
Holdings, L.P.”

Section 2.03. Purpose and Scope of Activity. The purpose of the Partnership
shall be to conduct any and all activities permitted under the Act. The
Partnership shall possess and may exercise all the powers and privileges granted
by the Act or by any other law or by this Agreement, together with any powers
incidental thereto, that are necessary or convenient to the conduct, promotion
or attainment of the business, purposes or activities of the Partnership.

 

-9-



--------------------------------------------------------------------------------

Section 2.04. Principal Place of Business. For purposes of the Act, the
principal place of business of the Partnership shall be located in the Cayman
Islands or at such other place as may hereafter be designated from time to time
by the General Partner. The Partnership, committee and officer meetings shall
take place at the Partnership’s principal place of business unless decided
otherwise for any particular meeting.

The Partnership may qualify to transact business in such other states and under
such assumed business names (for which all applicable assumed business name
certificates or filings shall be made) as the General Partner shall determine.
Each Partner shall execute, acknowledge, swear to and deliver all certificates
or other documents necessary or appropriate to qualify, continue and terminate
the Partnership as a foreign limited partnership in such jurisdictions in which
the Partnership may conduct or cease to conduct business, as applicable.

Section 2.05. Registered Agent and Office. The registered agent for service of
process is, and the mailing address of the registered office of the Partnership
in the Cayman Islands is in care of, Stuarts Corporate Services Ltd PO Box 2510
Grand Cayman KY1-1104 Cayman Islands. At any time, the Partnership may designate
another registered agent and/or registered office.

Section 2.06. Authorized Persons. The execution and causing to be filed of the
Section 9 Statement by the applicable authorized Persons are hereby specifically
ratified, adopted and confirmed. The directors of the General Partner are hereby
designated as authorized Persons, within the meaning of the Act, to act in
connection with executing and causing to be filed, when approved by the
appropriate governing body or bodies hereunder, any certificates required or
permitted to be filed with the Registrar of Exempted Limited Partnerships of the
Cayman Islands and any certificates (and any amendments and/or restatements
thereof) necessary for the Partnership to file in any jurisdiction in which the
Partnership is required to make a filing.

Section 2.07. Term. The term of the Partnership began on the date the Section 9
Statement of the Partnership was filed, and the Partnership shall have perpetual
existence unless sooner dissolved as provided in Article IX.

Section 2.08. Treatment as Partnership. Except as otherwise required pursuant to
a “determination” within the meaning of Section 1313(a)(1) of the Code, the
parties shall treat the Partnership as a partnership for United States federal
income tax purposes and agree not to take any action or fail to take any action
which action or inaction would be inconsistent with such treatment.

Section 2.09. Compliance with Law. The Partnership shall use its best efforts to
comply with any and all governmental requirements applicable to it, including
the making of any and all necessary or advisable governmental registrations.

 

-10-



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT

Section 3.01. Management by the General Partner.

(a) Subject to the terms and provisions of this Agreement, the management and
control of the business and affairs of the Partnership shall be vested solely
in, and directed and exercised solely by, the General Partner. In furtherance of
the activities of the Partnership, subject to the terms and provisions of this
Agreement, the General Partner shall have all rights and powers, statutory or
otherwise, possessed by general partners of limited partnerships under the laws
of the Cayman Islands.

(b) Except as otherwise expressly provided herein, the General Partner has full
and exclusive power and authority to do, on behalf of the Partnership, all
things that are deemed necessary, appropriate or desirable by the General
Partner to conduct, direct and manage the business and other affairs of the
Partnership and is authorized and empowered, on behalf and in the name of the
Partnership, to carry out and implement, directly or through such agents as the
General Partner may appoint, such actions and execute such documents as the
General Partner may deem necessary or advisable, or as may be incidental to or
necessary for the conduct of the business of the Partnership.

(c) The General Partner agrees to use its best efforts to meet all requirements
of the Code and currently applicable regulations, rulings and other procedures
of the Internal Revenue Service to ensure that the Partnership will be
classified for United States federal income tax purposes as a partnership.

(d) The General Partner may appoint officers, managers or agents of the
Partnership and may delegate to such officers, managers or agents all or part of
the powers, authorities, duties or responsibilities possessed by or imposed on
the General Partner pursuant to this Agreement (without limitation on the
General Partner’s ability to exercise such powers, authorities or
responsibilities directly at any time); provided that, notwithstanding anything
herein or in any other agreement to the contrary, the General Partner may remove
any such officer, manager or agent, and may revoke any or all such powers,
authorities and responsibilities so delegated to any such person, in each case
at any time with or without cause. The General Partner agrees that the officers
of the Partnership shall consist of such positions and titles that the General
Partner may in its discretion designate or create, including a Chairman, a Chief
Executive Officer, a President, a Chief Financial Officer, one or more Vice
Presidents, a Treasurer, one or more Assistant Treasurers, a Secretary or one or
more Assistant Secretaries. The General Partner agrees that a single person may
hold more than one office. The General Partner agrees that each officer shall
hold office until his successor is chosen, or until his death, resignation or
removal from office.

Each of such officers shall have such powers and duties with respect to the
business and other affairs of the Partnership, and shall be subject to such
restrictions and limitations, as are prescribed from time to time by the General
Partner; provided, however, that each officer shall at all times be subject to
the direction and control of the General Partner in the performance of such
powers and duties.

 

-11-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, without the prior written
consent of the Limited Partners (by affirmative vote of a Majority in Interest),
the General Partner shall not take any action that may adversely affect Cantor’s
Purchase Right (as defined in the Separation Agreement) in Section 4.11 of the
Separation Agreement.

Section 3.02. Role and Voting Rights of Limited Partners; Authority of Partners.

(a) Limitation on Role of Limited Partners. No Limited Partner shall have any
right of control or management power over the business or other affairs of the
Partnership as a result of its status as a Limited Partner except as otherwise
provided in this Agreement. No Limited Partner shall participate in the control
of the Partnership’s business in any manner that would, under the Act, subject
such Limited Partner to any liability beyond those liabilities expressly
contemplated hereunder, including holding himself, herself or itself out to
third parties as a general partner of the Partnership; provided that any Limited
Partner may be an employee of the Partnership or any of its Affiliates and
perform such duties and do all such acts required or appropriate in such role,
and no such performance or acts shall subject such Limited Partner to any
liability beyond those liabilities expressly contemplated hereunder. Without
limiting the generality of the foregoing, in accordance with, and to the fullest
extent permitted by the Act, Limited Partners (directly or through an Affiliate)
(i) may consult with and advise the General Partner or any other Person
(including, if applicable, the general partner of the General Partner) with
respect to any matter, including the business of the Partnership, (ii) may, or
may cause the General Partner or any other Person (including, if applicable, the
general partner of the General Partner) to, take or to refrain from taking any
action, including by proposing, approving, consenting or disapproving, by voting
or otherwise, with respect to any matter, including the business of the
Partnership, subject to Section 11.15, (iii) may transact business with the
General Partner (including, if applicable, the general partner of the General
Partner) or the Partnership, and (iv) may be an officer, director, partner or
stockholder of the General Partner (including, if applicable, the general
partner of the General Partner) or have its Representatives serve as officers or
directors of the General Partner (including, if applicable, of the general
partner of the General Partner) without incurring additional liabilities to
third parties.

(b) No Limited Partner Voting Rights. To the fullest extent permitted by the
Act, the Limited Partners shall not have any voting rights under the Act, this
Agreement or otherwise, and shall not be entitled to consent to, approve or
authorize any actions by the Partnership or the General Partner, except in each
case as otherwise specifically provided in this Agreement.

(c) Authority of Partners. Except as set forth herein with respect to the
General Partner, no Limited Partner shall have any power or authority, in such
Partner’s capacity as a Limited Partner, to act for or bind the Partnership
except to the extent that such Limited Partner is so authorized in writing prior
thereto by the General Partner. Without limiting the generality of the
foregoing, except as set forth herein with respect to the General Partner, no
Limited Partner, as such, shall, except as so authorized, have any power or
authority

 

-12-



--------------------------------------------------------------------------------

to incur any liability or execute any instrument, agreement or other document
for or on behalf of the Partnership, whether in the Partnership’s name or
otherwise. Persons dealing with the Partnership are entitled to rely
conclusively upon the power and authority of the General Partner. Each Limited
Partner hereby agrees that, except to the extent provided in this Agreement and
except to the extent that such Limited Partner shall be the General Partner, it
will not participate in the management or control of the business and other
affairs of the Partnership, will not transact any business for the Partnership
and will not attempt to act for or bind the Partnership.

ARTICLE IV

PARTNERS; CLASSES OF PARTNERSHIP INTERESTS

Section 4.01. Partners. The Partnership shall have (a) a General Partner and,
(b) one or more Limited Partners (including, for the avoidance of doubt, the
Special Voting Limited Partner). Schedule 4.01 sets forth the name and address
of the Partners. Schedule 4.01 shall be amended pursuant to Section 1.03 to
reflect any change in the identity or address of the Partners in accordance with
this Agreement. Each Person admitted to the Partnership as a Partner pursuant to
this Agreement shall be a partner of the Partnership until such Person ceases to
be a Partner in accordance with the provisions of this Agreement.

Section 4.02. Interests.

(a) Generally.

(i) Classes of Interests. Interests in the Partnership shall be divided into two
classes: (A) a General Partnership Interest; and (B) Limited Partnership
Interests (including, for the avoidance of doubt, the Special Voting Limited
Partnership Interest). The General Partnership Interest and the Limited
Partnership Interests shall consist of, and be issued as, Units,
Non-Participating Units and Capital. The General Partner shall determine the
aggregate number of authorized Units. Any Units repurchased by or otherwise
transferred to the Partnership or otherwise forfeited or cancelled shall be
cancelled and thereafter deemed to be authorized but unissued, and may be
subsequently issued as Units for all purposes hereunder in accordance with this
Agreement.

(ii) Issuances of Additional Units. Any authorized but unissued Units may be
issued:

 

  (1) to members of the BGC Partners Group and/or Holdings Group, as the case
may be, in connection with an investment in the Partnership by the members of
the BGC Partners Group and/or Holdings Group, as the case may be, in each case
as provided in Section 4.11 of the Separation Agreement;

 

-13-



--------------------------------------------------------------------------------

  (2) to members of the BGC Partners Group, in connection with a redemption
pursuant to Article VIII of the Holdings Limited Partnership Agreement;

 

  (3) as otherwise agreed by each of the General Partner and the Limited
Partners (by affirmative vote of a Majority in Interest);

 

  (4) to BGC Partners or Holdings in connection with a grant of equity by BGC
Partners or Holdings, respectively, pursuant to the BGC Holdings, L.P.
Participation Plan; and

 

  (5) to any Partner in connection with a conversion of an issued Unit and
Interest into a different class or type of Unit and Interest in accordance with
this Agreement;

provided that each Person to be issued additional Units pursuant to clause (1),
(2), (3), (4) or (5) of this sentence shall, as a condition to such issuance,
execute and deliver to the Partnership an agreement in which such Person agrees
to be admitted as a Partner with respect to such Units and bound by this
Agreement and any other agreements, documents or instruments specified by the
General Partner; provided, however, that if such Person (A) is at the time of
such issuance a Partner of the applicable class of Interests being issued or
(B) has previously entered into an agreement pursuant to which such Person shall
have agreed to become a Partner and be bound by this Agreement with respect to
the applicable class of Interests being issued (which agreement is in effect at
the time of such issuance), such Person shall not be required to enter into any
such agreements unless otherwise determined by the General Partner. Upon any
such issuance, any such Person not already a Partner shall be admitted as a
limited partner with respect to the issued Interests.

(b) General Partnership Interest. The Partnership shall have one General
Partnership Interest. The Non-Participating Unit issued to the General Partner
in respect of such Partner’s General Partnership Interest is set forth on
Schedule 4.02. Schedule 4.02 shall be amended pursuant to Section 1.03 to
reflect any change in the number or the issuance or allocation of the
Non-Participating Unit in respect of such Partner’s General Partnership Interest
in accordance with this Agreement.

(c) Limited Partnership Interests.

(i) The Partnership shall have one or more Limited Partnership Interests. The
number of Units or Non-Participating Units (in the case of the Special Voting
Limited Partnership Interest) issued to each Limited Partner in respect of such
Partner’s Limited Partnership Interest is set forth on Schedule 4.02.
Schedule 4.02 shall be amended pursuant to Section 1.03 to reflect any change in
the number or the issuance or allocation of the Units or Non-Participating Units
(in the case of the Special Voting Limited Partnership Interest) in respect of
such Partner’s Limited Partnership Interest in accordance with this Agreement.

 

-14-



--------------------------------------------------------------------------------

(ii) The Partnership shall have one Limited Partnership Interest designated as
the Special Voting Limited Partnership Interest, as provided in Section 4.03(b).
There shall only be one (1) Non-Participating Unit associated with the Special
Voting Limited Partnership Interest. All other Limited Partnership Interests
shall be designated as Limited Partnership Interests.

(d) No Additional Classes of Interests. There shall be no additional classes of
partnership interests in the Partnership.

Section 4.03. Admission and Withdrawal of Partners.

(a) General Partner.

(i) The General Partner is BGC Global Holdings GP Limited. On the date of this
Agreement, BGC Global Holdings GP Limited shall hold the General Partnership
Interest, which shall have the Non-Participating Unit and the Capital set forth
on Schedule 4.02 and Schedule 5.01, respectively.

(ii) The admission of a Transferee as a General Partner, and resignation or
withdrawal of any General Partner, shall be governed by Section 7.02.

(iii) Effective immediately upon the Transfer of the General Partner’s entire
General Partnership Interest as provided in Section 7.02(c), such Partner shall
cease to be the General Partner.

(b) Limited Partners.

(i) On the date of this Agreement, the Limited Partners shall hold the Limited
Partnership Interests (including, for the avoidance of doubt, the Special Voting
Limited Partnership Interest), which shall have the Units, Non-Participating
Units (in the case of the Special Voting Limited Partnership Interest) and the
Capital set forth on Schedule 4.02 and Schedule 5.01, respectively.

(ii) The admission of a Transferee as a Limited Partner pursuant to any Transfer
permitted by Section 7.02(a) or 7.02(b), as applicable, shall be governed by
Section 7.02, and the admission of a Person as a Limited Partner in connection
with the issuance of additional Units pursuant to Section 4.02(a)(ii) shall be
governed by such applicable Section.

(iii) Effective immediately upon the Transfer of a Limited Partner’s entire
Limited Partnership Interest as provided in Section 7.02(a) or 7.02(b), as
applicable, such Partner shall cease to have any interest in the profits,
losses, assets, properties or capital of the Partnership with respect to such
Limited Partnership Interest, and shall cease to be a Limited Partner.

(c) No Additional Partners. No additional Partners shall be admitted to the
Partnership except in accordance with this Article IV.

 

-15-



--------------------------------------------------------------------------------

Section 4.04. Liability to Third Parties; Capital Account Deficits.

(a) Except as may otherwise be expressly provided by the Act, the General
Partner shall have unlimited personal liability for the satisfaction and
discharge of all debts, liabilities, contracts and other obligations of the
Partnership. The General Partner shall not be personally liable for the return
of any portion of the capital contribution of any Limited Partner, the return of
which shall be made solely from the Partnership’s assets.

(b) Except as may otherwise be expressly provided by the Act or this Agreement,
no Limited Partner shall be liable for the debts, liabilities, contracts or
other obligations of the Partnership. Each Limited Partner shall be liable only
to make its capital contributions as provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement and shall not be
required, after its capital contribution shall have been paid, to make any
further capital contribution to the Partnership or to lend any funds to the
Partnership except as otherwise expressly provided in this Agreement or the
Separation Agreement or as otherwise agreed by such Limited Partner and the
Partnership in writing after the date of this Agreement. No Limited Partner
shall be required to repay the Partnership, any Partner or any creditor of the
Partnership any negative balance in such Limited Partner’s Capital Account.

(c) No Limited Partner shall be liable to make up any deficit in its Capital
Account; provided that nothing in this Section 4.04(c) shall relieve a Partner
of any liability it may otherwise have, either pursuant to the terms of this
Agreement or pursuant to the terms of any agreement to which the Partnership or
such Partner may be a party.

Section 4.05. Classes. Any Person may own one or more classes of Interests.
Except as otherwise specifically provided herein, the ownership of any class of
Interests shall not affect the rights or obligations of a Partner with respect
to any other class of Interests. As used in this Agreement, the General Partner
and the Limited Partners (including the Special Voting Limited Partner) shall be
deemed to be separate Partners even if any Partner holds more than one class of
Interest. References to a certain class of Interest with respect to any Partner
shall refer solely to that class of Interest of such Partner and not to any
other class of Interest, if any, held by such Partner.

Section 4.06. Certificates. The Partnership may, in the discretion of the
General Partner, issue any or all Units in certificated form, which certificates
shall be held by the Partnership as custodian for the applicable Partners. The
form of any such certificates shall be approved by the General Partner and
include the legend required by Section 7.06. If certificates are issued, a
transfer of Units will require delivery of an endorsed certificate.

Section 4.07. Priority Among Partners. No Partner shall be entitled to any
priority or preference over any other Partner either as to return of capital
contributions or as to profits, losses or distributions, except to the extent
that this Agreement may be deemed to establish such a priority or preference.

 

-16-



--------------------------------------------------------------------------------

ARTICLE V

CAPITAL AND ACCOUNTING MATTERS

Section 5.01. Capital.

(a) Capital Accounts. There shall be established on the books and records of the
Partnership a Capital Account for each Partner. Schedule 5.01 sets forth the
names and the Capital Accounts of the Partners as of the date of this Agreement.
Schedule 5.01 shall be amended pursuant to Section 1.03 to reflect any change in
the identity or Capital Accounts in accordance with this Agreement.

(b) Capital Contributions.

(i) Except as otherwise provided in this Agreement no capital contributions
shall be required (A) unless otherwise determined by the General Partner and
agreed to by the contributing Partner, or (B) unless otherwise determined by the
General Partner in connection with the admission of a new Partner or the
issuance of additional Interests to a Partner.

(ii) The Partnership may invest or cause to be invested all amounts received by
the Partnership as capital contributions in its sole and absolute discretion.

Section 5.02. Withdrawals; Return on Capital. No Partner shall be entitled to
withdraw or otherwise receive any distributions in respect of any Interest
(including the associated Units, Non-Participating Units or Capital), except as
provided in Section 6.01 or Section 8.02. The Partners shall not be entitled to
any return on their Capital.

Section 5.03. Maintenance of Capital Accounts. As of the end of each Accounting
Period, the balance in each Partner’s Capital Account shall be adjusted by
(a) increasing such balance by (i) such Partner’s allocable share of each item
of the Partnership’s income and gain for such Accounting Period (allocated in
accordance with Section 5.04(a)) and (ii) the amount of cash or the fair market
value of other property (determined in accordance with Section 5.05) contributed
to the Partnership by such Partner in respect of such Partner’s related Interest
during such Accounting Period, net of liabilities assumed by the Partnership
with respect to such other property, and (b) decreasing such balance by (i) the
amount of cash or the fair market value of other property (determined in
accordance with Section 5.05) distributed to such Partner in respect of such
class of Interest associated with such Capital Account pursuant to this
Agreement, net of liabilities (if any) assumed by such Partner with respect to
such other property, and (ii) such Partner’s allocable share of each item of the
Partnership’s deduction and loss for such Accounting Period (allocated in
accordance with Section 5.04(a)). The balances in each Partner’s Capital Account
shall be adjusted at the time and in the manner permitted by the capital
accounting rules of the Treasury Regulation section 1.704-1(b)(2)(iv)(f). The
foregoing and the other provisions of this Agreement relating to the maintenance
of Capital Accounts are intended to comply with Treasury Regulation
section 1.704-1(b), and shall be interpreted and applied in a manner consistent
therewith.

 

-17-



--------------------------------------------------------------------------------

Section 5.04. Allocations and Tax Matters.

(a) Book Allocations. After giving effect to the allocations set forth in
Section 2 of Exhibit A hereto and Section 5.04(c), for purposes of computing
Capital Accounts and allocating any items of income, gain, loss or deduction
thereto, with respect to each Accounting Period, all remaining items of income,
gain, loss or deduction of the Partnership (calculated in the manner
contemplated by the capital accounting rules of the Treasury Regulations
promulgated under Section 704(b) of the Code, and regardless of whether the
Partnership has net income) shall be allocated among the Capital Accounts of the
Interests in proportion to their Percentage Interest as of the end of such
Accounting Period; provided, however, that upon any Closing of the Books Event
(other than an event described in clause (a) of such definition), the value of
each asset on the books of the Partnership shall be adjusted to equal its gross
fair market value (as reasonably determined by the General Partner) at such
time, and the amount of such adjustment shall be taken into account as gain (if
such adjustment is positive) or loss (if such adjustment is negative) from the
disposition of such asset for purposes of this Section 5.04(a); provided,
further, that any and all items of income, gain, loss or deduction to the extent
resulting from a Special Item will be allocated entirely to the Capital Accounts
of the Limited Partnership Interests (other than the Non-Participating Units)
held by Partners who are members of the Holdings Group, pro rata in proportion
to the number of Units held by such Partners. If, after any allocation of items
of income, gain, loss or deduction resulting from a Special Item, there is an
exchange of an Exchangeable Limited Partnership Interest (as defined in the
Holdings Limited Partnership Agreement) or a Founding Partner Interest (as
defined in the Holdings Limited Partnership Agreement) with BGC Partners for BGC
Partners Common Stock, then (A) the Capital Account of the Limited Partnership
Interests provided to BGC Partners in connection with such exchange pursuant to
Section 8.07 of the Holdings Limited Partnership Agreement shall be equal to
(1) the total Capital for all issued and outstanding Interests, divided by
(2) the total number of issued and outstanding Units, multiplied by (3) the
number of Units underlying such Limited Partnership Interest (as appropriately
adjusted to reflect the impact of any Special Item and the intention of the
Parties for Holdings (and not BGC Partners) to realize the economic benefits and
burdens of such Special Item); and (B) any increase or decrease in the remaining
Capital for all issued and outstanding Interests as a result of clause (A) of
this sentence shall be allocated to the Capital Accounts of the Limited
Partnership Interests (other than the Non-Participating Units) held by Partners
who are members of the Holdings Group, pro rata in proportion to the number of
Units held by such Partners.

(b) Tax Allocations. Except as otherwise required under Section 704(c) of the
Code and the Treasury Regulations promulgated thereunder, the Partnership shall
cause each item of income, gain, loss or deduction recognized by the Partnership
to be allocated among the Partners for U.S. federal, state and local income and,
where relevant, non-U.S. tax purposes in the same manner that each such item is
allocated to the Partners’ Capital Accounts or as otherwise provided herein. In
the event the value of any Partnership assets is adjusted pursuant to the first
proviso of Section 5.04(a), subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for U.S. federal income tax purposes and its
adjusted value in the same manner as under Section 704(c) of the Code and the
Regulations thereunder. Allocations required by Section 704(c) of the Code shall
be made using the “traditional method” described in Treasury Regulation
Section 1.704-3(b).

 

-18-



--------------------------------------------------------------------------------

(c) Newmark Separation Allocations. Any allocations with respect to the
transactions contemplated by the Newmark Separation Agreement and/or the Newmark
Ancillary Agreements shall be made in a manner consistent therewith and, except
to the extent otherwise required by applicable law, (x) any item of loss or
deduction in respect of any indemnification payment or obligation of the
Partnership in respect of any loss attributable to a Partner shall be allocated
to such Partner (or otherwise charged to the Capital Account of such Partner)
and (y) any item of income or gain in respect of any indemnification payment
accrued or received by the Partnership in respect of any loss incurred by a
Partner shall be allocated to such Partner (or otherwise credited to the Capital
Account of such Partner). In the event that any item of income, gain, loss or
deduction is specially allocated to the Capital Account of a Partner pursuant to
the immediately preceding sentence, the General Partner may make such other
adjustments in respect of the Capital Accounts of the Partners (including in
connection with any transfer of Limited Partnership Interests pursuant to
Article VIII of the Holdings Limited Partnership Agreement in connection with a
redemption of an Exchange Right Interest (as defined in the Holdings Limited
Partnership Agreement) and related Exchange Right Units (as defined in the
Holdings Limited Partnership Agreement)) as may be necessary or appropriate (as
determined by the General Partner) to carry out the intent of this
Section 5.04(c), the Newmark Separation Agreement and the Newmark Ancillary
Agreements.

Section 5.05. General Partner Determinations. All determinations, valuations and
other matters of judgment required to be made for purposes of this Article V,
including with respect to allocations to Capital Accounts and accounting
procedures and tax matters not expressly provided for by the terms of this
Agreement, or for determining the value of any type or form of proceeds,
contribution or distributions hereunder shall be made by the General Partner in
good faith. In the event that an additional Partner is admitted to the
Partnership and contributes property to the Partnership, or an existing Partner
contributes additional property to the Partnership, pursuant to this Agreement,
the value of such contributed property shall be the fair market value of such
property as reasonably determined by the General Partner.

Section 5.06. Books and Accounts.

(a) The Partnership shall at all times keep or cause to be kept true and
complete records and books of account, which records and books shall be
maintained in accordance with U.S. generally accepted accounting principles.
Such records and books of account shall be kept at the principal place of
business of the Partnership by the General Partner. The Limited Partners shall
have the right to gain access to all such records and books of account
(including schedules thereto) for inspection and view (at such reasonable times
as the General Partner shall determine) for any purpose reasonably related to
their Interests. The Partnership’s accounts shall be maintained in U.S. dollars.

(b) The Partnership’s fiscal year shall begin on January 1 and end on
December 31 of each year, or shall be such other period designated by the
General Partner. At the end of each fiscal year, the Partnership’s accounts
shall be prepared, presented to the General Partner and submitted to the
Partnership’s auditors for examination.

 

-19-



--------------------------------------------------------------------------------

(c) The Partnership’s auditors shall be an independent accounting firm of
international reputation to be appointed from time to time by the General
Partner. The Partnership’s auditors shall be entitled to receive promptly such
information, accounts and explanations from the General Partner and each Partner
that they deem reasonably necessary to carry out their duties. The Partners
shall provide such financial, tax and other information to the Partnership as
may be reasonably necessary and appropriate to carry out the purposes of the
Partnership.

Section 5.07. Tax Matters Partner. The General Partner is hereby designated as
the “tax matters partner” of the Partnership within the meaning of
Section 6231(a)(7) of the Code prior to amendment by the Bipartisan Budget Act
of 2015 and any similar provisions under any other state or local or non-U.S.
tax laws and the “partnership representative” within the meaning of
Section 6223(a) of the Code and any similar provisions under any other state or
local or non-U.S. tax laws (the tax matters partner or partnership
representative, as applicable, the “Tax Matters Partner”). The Tax Matters
Partner shall have all requisite power and authority to carry out the
responsibilities of the Tax Matters Partner described in the Code and shall
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting judicial and administrative proceedings. The Partnership shall bear
all costs and expenses incurred by the Tax Matters Partner in connection with
the performance of its duties hereunder or otherwise acting in such capacity
(including taking any action contemplated by this Section 5.07 and engaging an
independent accounting firm or other tax professional(s) in connection
therewith). The General Partner shall have the authority, in its sole and
absolute discretion, to (a) make an election under Section 754 of the Code on
behalf of the Partnership, and each Partner agrees to provide such information
and documentation as the General Partner may reasonably request in connection
with any such election, (b) determine the manner in which “excess nonrecourse
liabilities” (within the meaning of Treasury Regulation Section 1.752-3(a)(3))
are allocated among the Partners and (c) make any other election or
determination with respect to taxes (including with respect to depreciation,
amortization and accounting methods).

Section 5.08. Tax Information. The Partnership shall use commercially reasonable
efforts to prepare and mail as soon as reasonably practicable after the end of
each taxable year of the Partnership, to each Partner (and each other Person
that was such a Partner during such taxable year or its legal representatives),
U.S. Internal Revenue Service Schedule K-1, “Partner’s Share of Income, Credits,
Deductions, Etc.,” or any successor schedule or form, for such Person.

Section 5.09. Withholding. Notwithstanding anything herein to the contrary, the
Partnership is authorized to withhold from distributions and allocations to the
Partners, and to pay over to any federal, state, local or foreign governmental
authority any amounts believed in good faith to be required to be so withheld or
paid over pursuant to the Code or any provision of any other federal, state,
local or foreign law and, for all purposes under this Agreement, shall treat
such amounts (together with any amounts that are withheld from payments to the
Partnership or any of its Subsidiaries attributable to a direct or indirect
Partner of the Partnership) as distributed to those Partners with respect to
which such amounts were withheld. If the Partnership is obligated to pay any
amount to a taxing authority on behalf of (or in respect of an obligation of) a
Partner (including, federal, state and local or other withholding taxes), then
such Partner shall indemnify the Partnership in full for the entire amount of
any Tax (but not any interest, penalties and expenses associated with such
payment).

 

-20-



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS

Section 6.01. Distributions in Respect of Partnership Interests. Subject to the
remaining sentences of this Section 6.01, the Partnership shall distribute to
each Partner from such Partner’s Capital Account (a) on or prior to each
Estimated Tax Due Date (i) such Partner’s Estimated Proportionate Quarterly Tax
Distribution for such fiscal quarter, plus (ii) with respect to Partners who are
members of the Holdings Group in each case in respect of their Units, an amount
(positive or negative) calculated using the methodology contemplated by the
definition “Estimated Proportionate Quarterly Tax Distribution” (taking into
account for this purpose items of income, gain, loss or deduction allocated in
respect of any Special Item and disregarding all other items) for such fiscal
quarter in respect of any items of income, gain, loss or deduction allocated in
respect of any Special Item, and (b) as promptly as practicable after the end of
each fiscal quarter of the Partnership (or on such other date and time as
determined by the General Partner) an amount equal to all amounts allocated to
such Partner’s Capital Account with respect to such quarter (reduced, but not
below zero, by the amount of any prior distributions to such Partner pursuant to
this Section 6.01 or any amounts treated as distributed pursuant to
Section 5.09), with such distribution to occur on such date and time as
determined by the General Partner; provided that (i) in no event shall such
distributions exceed the Available Cash; and (ii) with the prior written consent
of the holders of a Majority in Interest, the Partnership may decrease the
amount distributed from such Partners’ Capital Accounts. Notwithstanding
anything to the contrary set forth in this Section 6.01, in the event the
Partnership is unable to make the distributions contemplated by the foregoing as
a result of any Special Item, then the Partnership shall use reasonable best
efforts to borrow such amounts as are necessary to make distributions that would
have been received by the BGC Partners Group in the absence of any such Special
Item and to make the Estimated Proportionate Quarterly Tax Distributions to the
Cantor Group, and the costs of any such costs borrowing shall be treated as a
Special Item. No distributions shall be made by the Partnership except as
expressly contemplated by this Section 6.01 and Section 9.03.

Section 6.02. Limitation on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership and the General Partner,
on behalf of the Partnership, shall not be required to make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law.

ARTICLE VII

TRANSFERS OF INTERESTS

Section 7.01. Transfers Generally Prohibited. No Partner may Transfer or agree
or otherwise commit to Transfer all or any portion of, or any of rights, title
and interest in and to, its Interest, except as permitted by the terms and
conditions set forth in this Article VII. The Schedules shall be revised
pursuant to Section 1.03 from time to time to reflect any change in the Partners
or Interests to reflect any Transfer permitted by this Article VII.

 

-21-



--------------------------------------------------------------------------------

Section 7.02. Permitted Transfers.

(a) Limited Partnership Interests. No Limited Partner (other than the Special
Voting Limited Partner, which shall be governed by Section 7.02(b)) may Transfer
or agree or otherwise commit to Transfer all or any portion of, or any right,
title and interest in and to, its Limited Partnership Interest (other than the
Special Voting Limited Partner, which shall be governed by Section 7.02(b)),
except any such Transfer (i) pursuant to Section 4.02(a)(ii); (ii) if such
Limited Partner shall be a member of the BGC Partners Group or the Holdings
Group, to any member of the BGC Partners Group or the Holdings Group, including
in connection with the exchange of Holdings Units for BGC Partners Common Stock
pursuant to the Holdings Limited Partnership Agreement; or (iii) for which the
General Partner and the Limited Partners (with such consent to require the
affirmative vote of a Majority in Interest) shall have provided their respective
prior written consent (which consent shall not be unreasonably withheld or
delayed; provided that if such Transfer could reasonably be expected to result
in the Partnership being classified or treated as a publicly traded partnership
for U.S. federal income tax purposes, the withholding of consent to such
Transfer shall not be deemed unreasonable) (including any Transfer to the
Partnership).

(b) Special Voting Limited Partnership Interest. The Special Voting Limited
Partner may not Transfer or agree or otherwise commit to Transfer all or any
portion of, or any right, title and interest in and to, its Special Voting
Limited Partnership Interest, except any such Transfer to a wholly owned
Subsidiary of Holdings; provided that, in the event that such transferee shall
cease to be a wholly owned Subsidiary of Holdings, the Special Voting Limited
Partnership Interest shall automatically be Transferred to Holdings, without the
requirement of any further action on the part of the Partnership, Holdings or
any other Person. Upon removal of any Special Voting Limited Partner,
notwithstanding anything herein to the contrary, the Special Voting Limited
Partnership Interest shall be transferred to the Person being admitted as the
new Special Voting Limited Partner, simultaneously with admission and without
the requirement of any action on the part of the Special Voting Limited Partner
being removed or any other Person.

(c) General Partnership Interest. The General Partner may not Transfer or agree
or otherwise commit to Transfer all or any portion of, or any right, title and
interest in and to, its General Partnership Interest, except any such Transfer
(i) to a new General Partner in accordance with this Section 7.02, or (ii) with
the prior written consent (not to be unreasonably withheld or delayed) of the
Special Voting Limited Partner , to any other Person. Any General Partner may be
removed at any time, with or without cause, by the Special Voting Limited
Partner in its sole and absolute discretion, and the General Partner may resign
from the Partnership for any reason or for no reason whatsoever; provided,
however, that, as a condition to any such removal or resignation, (A) the
Special Voting Limited Partner shall first appoint another Person as the new
General Partner; (B) such Person shall be admitted to the Partnership as the new
General Partner (upon the execution and delivery of an agreement to be bound by
the terms of this Agreement and such other agreements, documents or instruments
requested by the resigning General Partner); and (C) such resigning or removed
General Partner shall Transfer its entire General Partnership Interest to the
new General Partner. The admission of the new General Partner shall be deemed
effective immediately prior to the effectiveness of the resignation of the
resigning General Partner, and shall otherwise have the effects set forth in

 

-22-



--------------------------------------------------------------------------------

Section 4.03(a)(iii). Upon removal of any General Partner, notwithstanding
anything herein to the contrary, the General Partnership Interest shall be
transferred to the Person being admitted as the new General Partner,
simultaneously with admission and without the requirement of any action on the
part of the General Partner being removed or any other Person.

Section 7.03. Admission as a Partner upon Transfer. Notwithstanding anything to
the contrary set forth herein, a Transferee who has otherwise satisfied the
requirements of Section 7.02 shall become a Partner, and shall be listed as a
“Limited Partner,” “Special Voting Limited Partner” or “General Partner” as
applicable, on Schedule 4.01, and shall be deemed to receive the Interest being
Transferred, in each case only at such time as such Transferee executes and
delivers to the Partnership an agreement in which the Transferee agrees to be
admitted as a Partner and bound by this Agreement and any other agreements,
documents or instruments specified by the General Partner and such agreements
(when applicable) shall have been duly executed by the General Partner;
provided, however, that if such Transferee (a) is at the time of such Transfer a
Partner of the applicable class of Interests being Transferred or (b) has
previously entered into an agreement pursuant to which the Transferee shall have
agreed to become a Partner and be bound by this Agreement (which agreement is in
effect at the time of such Transfer), such Transferee shall not be required to
enter into any such agreements unless otherwise determined by the General
Partner.

Section 7.04. Transfer of Units, Non-Participating Units and Capital with the
Transfer of an Interest. Notwithstanding anything herein to the contrary but
subject to Article VIII of the Holdings Limited Partnership Agreement, each
Partner who Transfers an Interest shall be deemed to have Transferred the entire
Interest, including the associated Units, Non-Participating Units and Capital
with respect to such Interest, or, if a portion of an Interest is being
Transferred, each Partner who Transfers a portion of an Interest shall specify
the number of Units being so Transferred and such Transfer shall include a
proportionate amount of Capital with respect to such Interest, to the
Transferee.

Section 7.05. Encumbrances. No Partner may charge or encumber its Interest or
otherwise subject its Interest to a lien, pledge, security interest, right of
first refusal, option or other similar limitation except in each case for those
created by this Agreement.

Section 7.06. Legend. Each Partner agrees that any certificate issued to it to
evidence its Interests shall have inscribed conspicuously on its front or back
the following legend:

THE PARTNERSHIP INTEREST IN BGC PARTNERS GLOBAL HOLDINGS, L.P. REPRESENTED BY
THIS CERTIFICATE (INCLUDING ASSOCIATED UNITS AND CAPITAL) HAS NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR
FOREIGN JURISDICTION, AND THIS PARTNERSHIP INTEREST MAY NOT BE TRANSFERRED,
SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE DISPOSED OF, IN
WHOLE OR IN PART, EXCEPT (A) EITHER (1) WHILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE REGISTRATIONS AND QUALIFICATIONS ARE IN
EFFECT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT (INCLUDING, IF

 

-23-



--------------------------------------------------------------------------------

APPLICABLE, REGULATION S THEREUNDER) AND SUCH OTHER APPLICABLE LAWS AND (B) IF
PERMITTED BY THE AGREEMENT OF LIMITED PARTNERSHIP OF BGC PARTNERS GLOBAL
HOLDINGS, L.P., AS IT MAY BE AMENDED FROM TIME TO TIME, WHICH CONTAINS STRICT
PROHIBITIONS ON TRANSFERS, SALES, ASSIGNMENTS, PLEDGES, HYPOTHECATIONS,
ENCUMBRANCES OR OTHER DISPOSITIONS OF THIS PARTNERSHIP INTEREST OR ANY INTEREST
THEREIN (INCLUDING ASSOCIATED UNITS AND CAPITAL).

Section 7.07. Effect of Transfer Not in Compliance with this Article. Any
purported Transfer of all or any part of a Partner’s Interest, or any interest
therein, that is not in compliance with this Article VII, or that would cause
the Partnership to be a “publicly traded partnership” (within the meaning of
Section 7704 of the Code), shall, to the fullest extent permitted by law, be
void ab initio and shall be of no effect.

ARTICLE VIII

REDEMPTION

Section 8.01. Redemption of Units Following a Redemption of Founding/Working
Partner Interests or REU Interest.

(a) Founding Partner Interests. Upon any redemption or purchase by Holdings of
any Founding Partner Interest pursuant to Section 12.03 or 12.04 of the Holdings
Limited Partnership Agreement, Holdings shall cause U.S. Opco and the
Partnership to redeem and purchase from Holdings a number of U.S. Opco Units
(and the associated U.S. Opco Capital) and cause the Partnership to redeem and
purchase from Holdings a number of Units (and the associated Capital), in each
case, equal to (A) the number of Units underlying the redeemed or purchased
Founding Partner Interest, multiplied by (B) the Holdings Ratio as of
immediately prior to the redemption or purchase of such Founding Partner
Interest. The aggregate purchase price that the Opcos shall pay to Holdings in
such redemption shall be an amount of cash equal to (x) the number of U.S. Opco
Units so redeemed multiplied by (y) the Current Market Price; provided that,
upon mutual agreement of the general partner of Holdings, the general partner of
U.S. Opco and the General Partner, U.S. Opco and the Partnership may, in lieu of
cash, pay all or a portion of this amount in Publicly Traded Shares, valued at
the average of the closing prices of such shares (as reported by the Nasdaq
Global Select Market or any other national securities exchange or quotation
system on which such shares are then listed or quoted) during the 10-trading-day
period immediately preceding each payment (or by such other fair and reasonable
pricing method as they may agree), or other property, valued at its then-fair
market value, as determined by them. BGC Partners shall determine the proportion
of such amount that shall be paid by U.S. Opco, on the one hand, and the
Partnership, on the other hand (which determination shall be based on BGC
Partners’ good-faith judgment as to the proportion of the total fair value of
the Opcos represented by U.S. Opco and the Partnership, respectively, as of such
date).

 

-24-



--------------------------------------------------------------------------------

(b) Working Partner Interests. Upon any redemption or purchase by Holdings of
any Working Partner Interest pursuant to Section 12.03 or 12.04 of the Holdings
Limited Partnership Agreement, Holdings shall cause U.S. Opco and the
Partnership to redeem and purchase from Holdings a number of U.S. Opco Units
(and the associated U.S. Opco Capital) and cause the Partnership to redeem and
purchase from Holdings a number of Units (and the associated Capital), in each
case, equal to (A) the number of Units underlying the redeemed or purchased
Working Partner Interest, multiplied by (B) the Holdings Ratio as of immediately
prior to the redemption or purchase of such Working Partner Interest. The
aggregate purchase price that the Opcos shall pay to Holdings in such redemption
shall be an amount of cash equal to the amount required by Holdings to redeem or
purchase such Working Partner Interest; provided that, upon mutual agreement of
the general partner of Holdings, the general partner of U.S. Opco and the
General Partner, U.S. Opco and the Partnership may, in lieu of cash, pay all or
a portion of this amount in Publicly Traded Shares, valued at the average of the
closing prices of such shares (as reported by the Nasdaq Global Select Market or
any other national securities exchange or quotation system on which such shares
are then listed or quoted) during the 10-trading-day period immediately
preceding each payment (or by such other fair and reasonable pricing method as
they may agree), or other property valued at its then-fair market value, as
determined by them. BGC Partners shall determine the proportion of such amount
that shall be paid by U.S. Opco, on the one hand, and the Partnership, on the
other hand (which determination shall be based on BGC Partners’ good-faith
judgment as to the proportion of the total fair value of the Opcos represented
by U.S. Opco and the Partnership, respectively, as of such date).

(c) REU Interests. Upon any redemption or purchase by Holdings of any REU
Interest pursuant to Section 12.03 or 12.04 of the Holdings Limited Partnership
Agreement, Holdings shall cause U.S. Opco and the Partnership to redeem and
purchase from Holdings a number of U.S. Opco Units (and the associated U.S. Opco
Capital) and cause the Partnership to redeem and purchase from Holdings a number
of Units (and the associated Capital), in each case, equal to (A) the number of
Units underlying the redeemed or purchased REU Interest, multiplied by (B) the
Holdings Ratio as of immediately prior to the redemption or purchase of such REU
Interest. The aggregate purchase price that the Opcos shall pay to Holdings in
such redemption shall be an amount of cash equal to the amount required by
Holdings to redeem or purchase such REU Interest (including the REU
Post-Termination Payment (as defined in the Holdings Limited Partnership
Agreement), if any); provided that, upon mutual agreement of the general partner
of Holdings, the general partner of U.S. Opco and the General Partner, U.S. Opco
and the Partnership may, in lieu of cash, pay all or a portion of this amount in
Publicly Traded Shares, valued at the average of the closing prices of such
shares (as reported by the Nasdaq Global Select Market or any other national
securities exchange or quotation system on which such shares are then listed or
quoted) during the 10-trading-day period immediately preceding each payment (or
by such other fair and reasonable pricing method as they may agree), or other
property valued at its then-fair market value, as determined by them. BGC
Partners shall determine the proportion of such amount that shall be paid by
U.S. Opco, on the one hand, and the Partnership, on the other hand (which
determination shall be based on BGC Partners’ good-faith judgment as to the
proportion of the total fair value of the Opcos represented by U.S. Opco and the
Partnership, respectively, as of such date).

Section 8.02. Optional Redemption of Units in Connection with a Repurchase of
BGC Partners Common Stock. At the election of BGC Partners, in connection with a
repurchase by BGC Partners of its Class A Common Stock or a similar action, U.S.
Opco and the Partnership, directly or indirectly through their Subsidiaries,
shall redeem and purchase from BGC Partners a

 

-25-



--------------------------------------------------------------------------------

number of U.S. Opco Units (and the associated U.S. Opco Capital) and a number of
Units (and the associated Capital), in each case, equal to (a) the number of
shares of BGC Partners Common Stock repurchased or expected to be repurchased
multiplied by (b) the BGC Ratio as of immediately prior to the such repurchase
or expected repurchase or similar action. The aggregate purchase price that the
Opcos shall pay to BGC Partners in such redemption shall be an amount of cash
equal to the gross amount paid or expected to be paid by BGC Partners to
repurchase its stock or take similar action, including any commissions paid. BGC
Partners shall determine the proportion of such amount that shall be paid by
U.S. Opco, on the one hand, and the Partnership, on the other hand (which
determination shall be based on BGC Partners’ good-faith judgment as to the
proportion of the total fair value of the Opcos represented by U.S. Opco and the
Partnership, respectively, as of such date).

ARTICLE IX

DISSOLUTION

Section 9.01. Dissolution. The Partnership shall be dissolved and its affairs
wound up upon the first to occur of the following:

(a) an election to dissolve the Partnership made by the General Partner;
provided that such dissolution shall require the prior approval of (x) a
majority vote of a quorum consisting of Disinterested Directors and (y) the
Limited Partners (by affirmative vote of a Majority in Interest);

(b) at any time there are no limited partners of the Partnership, unless the
business of the Partnership is continued in accordance with the Act;

(c) any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act; provided that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (i) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (ii) within 90 days after the
occurrence of such event, a majority of the Limited Partners agree in writing or
vote to continue the business of the Partnership and to the appointment,
effective as of the date of such event, if required, of one or more additional
general partners of the Partnership; or

(d) otherwise pursuant to the Act.

To the fullest extent permitted by law, none of the Partners shall have any
right to terminate, dissolve or have redeemed their class of Interests or,
except for the General Partner in accordance with this Section 9.01, to
terminate, windup or dissolve the Partnership. Absent the approval of a majority
vote of a quorum consisting of Disinterested Directors, each Partner shall use
its reasonable best efforts to prevent the dissolution of the Partnership,
except in the case of a dissolution pursuant to this Section 9.01.

 

-26-



--------------------------------------------------------------------------------

Section 9.02. Liquidation. Upon a dissolution pursuant to Section 9.01, the
Partnership’s business and assets shall be wound up promptly in an orderly
manner. The General Partner shall be the liquidator to wind up the affairs of
the Partnership. In performing its duties, the General Partner is authorized to
sell, exchange or otherwise dispose of the Partnership’s business and assets in
accordance with the Act in any reasonable manner that the General Partner
determines to be in the best interests of the Partners. Upon completion of the
winding-up of the Partnership, the General Partner shall prepare and submit to
each Limited Partner a final statement with respect thereto.

Section 9.03. Distributions.

(a) In the event of a dissolution of the Partnership pursuant to Section 9.01,
the Partnership shall apply and distribute the proceeds of the dissolution as
provided below:

(i) first, to the creditors of the Partnership, including Partners that are
creditors of the Partnership to the extent permitted by law, in satisfaction of
the liabilities of the Partnership (by payment or by the making of reasonable
provision for payment thereof, including the setting up of any reserves which
the General Partner determines, in its sole and absolute discretion, are
necessary therefor);

(ii) second, to the repayment of any loans or advances that may have been made
by any of the Partners to the Partnership;

(iii) third, to the Partners in proportion to (and to the extent of) the
positive balances in their respective Capital Accounts; and

(iv) thereafter, to the Partners in proportion to their respective Percentage
Interests.

(b) Cancellation of Certificate of Limited Partnership. Upon completion of a
liquidation and distribution pursuant to Section 9.03(a) following a dissolution
of the Partnership pursuant to Section 9.01, the General Partner shall execute,
acknowledge and cause to be filed a Section 10 Statement with the Registrar of
Exempted Limited Partnerships in the Cayman Islands.

Section 9.04. Reconstitution. Nothing contained in this Agreement shall impair,
restrict or limit the rights and powers of the Partners under the laws of the
State of Delaware and any other jurisdiction in which the Partnership is doing
business to reform and reconstitute themselves as a limited partnership
following dissolution of the Partnership either under provisions identical to
those set forth herein or any others which they may deem appropriate.

Section 9.05. Deficit Restoration. Upon the termination of the Partnership, no
Limited Partner shall be required to restore any negative balance in his, her or
its Capital Account to the Partnership. The General Partner shall be required to
contribute to the Partnership an amount equal to its deficit Capital Account
balance within the period prescribed by Treasury Regulation
section 1.704-1(b)(2)(ii)(c).

 

-27-



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION AND EXCULPATION

Section 10.01. Exculpation. Neither a General Partner nor any Affiliate or
director or officer of a General Partner or any such Affiliate shall be
personally liable to the Partnership or the Limited Partners for a breach of
this Agreement or any fiduciary duty as a General Partner or as an Affiliate or
director or officer of a General Partner or any such Affiliate, except to the
extent such exemption from liability or limitation thereof is not permitted
under the Act as the same exists or may hereafter be amended. Any repeal or
modification of the immediately preceding sentence shall not adversely affect
any right or protection of such Person existing hereunder with respect to any
act or omission occurring prior to such repeal or modification. A General
Partner may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisors selected by
it and the opinion of any such Person as to matters which the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by the General Partner in good faith and in
accordance with such opinion. A General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the obligations imposed on it
hereunder either directly or by or through one or more agents, and the General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner with due care.

Section 10.02. Indemnification.

(a) Each Person who was or is made a party or is threatened to be made a party
to or is involved in any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (hereinafter, a “proceeding”), by reason of the
fact that he or she, or a Person of whom he or she is the legal representative,
is or was a or has agreed to become a General Partner, or any director or
officer of the General Partner or of the Partnership, or is or was serving at
the request of the Partnership as a director, officer, employee or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, whether
the basis of such proceeding is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while surviving as
a director, officer, employee or agent, shall be indemnified and held harmless
by the Partnership to the fullest extent authorized by the General Corporation
Law of the State of Delaware (the “DGCL”) as the same exists or may hereafter be
amended (but, in the case of any such amendment, to the fullest extent permitted
by law, only to the extent that such amendment permits the Partnership to
provide broader indemnification rights than the DGCL permitted the Partnership
to provide prior to such amendment), as if the Partnership were a corporation
organized under the DGCL, against all expense, liability and loss (including
attorneys’ fees and expenses, judgments, fines, amounts paid or to be paid in
settlement, and excise taxes or penalties arising under the Employee Retirement
Income Security Act of 1974) reasonably incurred or suffered by such Person in
connection therewith and such indemnification shall continue as to a Person who
has ceased to be a director, officer, employee or agent and shall inure to the
benefit of his or her heirs, executors and administrators; provided, however,
that except as provided in Section 10.02(c), the Partnership shall indemnify any
such Person seeking

 

-28-



--------------------------------------------------------------------------------

indemnification in connection with a proceeding (or part thereof) initiated by
such Person only if such proceeding (or part thereof) was authorized by the
General Partner. The right to indemnification conferred in this Section 10.02
shall be a contract right and shall include the right to be paid by the
Partnership the expenses, including attorneys’ fees and expenses, incurred in
defending any such proceeding in advance of its financial disposition; provided,
however, that if the applicable law requires that the payment of such expenses
incurred by a director or officer in his or her capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
such Person while a director or officer, including service to an employee
benefit plan) in advance of the final disposition of a proceeding shall be made
only upon delivery to the Partnership of an undertaking by or on behalf of such
director or officer to repay all amounts so advanced if it shall ultimately be
determined that such director or officer is not entitled to be indemnified under
this Section 10.02 or otherwise, then such advancement of expenses shall be
conditioned upon the delivery of such an undertaking by such director or officer
to the Partnership.

(b) To obtain indemnification under this Section 10.02, a claimant shall submit
to the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to the claimant and is
reasonably necessary to determine whether and to what extent the claimant is
entitled to indemnification. Upon written request by a claimant for
indemnification pursuant to the first sentence of this Section 10.02(b), a
determination, if required by applicable law, with respect to the claimant’s
entitlement thereto shall be made as follows: (i) if requested by the claimant,
by Independent Counsel (as hereinafter defined), or (ii) if no request is made
by the claimant for a determination by Independent Counsel, (x) by the board of
directors of BGC Partners by a majority vote of a quorum consisting of
Disinterested Directors (as hereinafter defined), or (y) if a quorum of the
board of directors of BGC Partners consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel in a written opinion to the board of directors
of BGC Partners, a copy of which shall be delivered to the claimant, or (z) if a
quorum of Disinterested Directors so directs, by the affirmative vote of a
Majority in Interest. In the event the determination of entitlement to
indemnification is to be made by Independent Counsel at the request of the
claimant, the Independent Counsel shall be selected by the board of directors of
BGC Partners unless there shall have occurred within two years prior to the date
of the commencement of the action, suit or proceeding for which indemnification
is claimed a “Change of Control” as defined in the BGC Partners, Inc. Amended
and Restated Long-Term Incentive Plan, in which case the Independent Counsel
shall be selected by the claimant unless the claimant shall request that such
selection be made by the board of directors of BGC Partners. If it is so
determined that the claimant is entitled to indemnification, payment to the
claimant shall be made within ten (10) days after such determination.

(c) If a claim under Section 10.02(a) is not paid in full by the Partnership
within thirty (30) days after a written claim pursuant to Section 10.02(b) has
been received by the Partnership, the claimant may at any time thereafter bring
suit against the Partnership to recover the unpaid amount of the claim and, if
successful in whole or in part, the claimant shall be entitled to be paid also
the expense of prosecuting such claim. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending any proceeding in advance of its final disposition where the
undertaking required by

 

-29-



--------------------------------------------------------------------------------

Section 10.02, if any, has been tendered to the Partnership) that the claimant
has not met the standards of conduct which make it permissible under the DGCL as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Partnership to
provide broader indemnification rights than it permitted the Partnership to
provide prior to such amendment) for the Partnership to indemnify the claimant
for the amount claimed if the Partnership were a corporation organized under the
DGCL, but the burden of proving such defense shall be on the Partnership.
Neither the failure of the Partnership (including the board of directors of BGC
Partners, Independent Counsel or a Majority in Interest) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the DGCL, nor an actual
determination by the Partnership (including the board of directors of BGC
Partners, Independent Counsel or a Majority in Interest) that the claimant has
not met such applicable standard of conduct, shall be a defense to such action
or create a presumption that the claimant has not met the applicable standard of
conduct.

(d) If a determination shall have been made pursuant to Section 10.02(b) that
the claimant is entitled to indemnification, the Partnership shall be bound by
such determination in any judicial proceeding commenced pursuant to
Section 10.02(c).

(e) The Partnership shall be precluded from asserting in any judicial proceeding
commenced pursuant to Section 10.02(c) that the procedures and presumptions of
this Section 10.02 are not valid, binding and enforceable and shall stipulate in
such proceeding that the Partnership is bound by all the provisions of this
Section 10.02.

(f) The right to indemnification and the payment of expenses incurred in
defending a proceeding in advance of its final disposition conferred in this
Section 10.02 shall not be exclusive of any other right that any Person may have
or hereafter acquire under any statute, provision of this Agreement, agreement,
vote of the Limited Partners (by affirmative vote of a Majority in Interest) or
Disinterested Directors or otherwise. No amendment or other modification of this
Section 10.02 shall in any way diminish or adversely affect the rights of a
General Partner, a Limited Partner or any directors, officers, employees or
agents of the General Partner in respect of any occurrence or matter arising
prior to any such amendment or other modification.

(g) The Partnership may, to the extent authorized from time to time by the
General Partner, grant rights to indemnification, and rights to be paid by the
Partnership the expenses incurred in defending any proceeding in advance of its
final disposition, to any employee or agent of the Partnership to the fullest
extent of the provisions of this Section 10.02 with respect to the
indemnification and advancement of expenses of a General Partner, or any
director or officer of the General Partner or of the Partnership.

(h) If any provision or provisions of this Section 10.02 shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (i) the validity,
legality and enforceability of the remaining provisions of this Section 10.02
(including each portion of this Section 10.02 containing any such provision held
to be invalid, illegal or unenforceable, that is not itself held to be invalid,
illegal or unenforceable) shall not in any way be affected or

 

-30-



--------------------------------------------------------------------------------

impaired thereby; and (ii) to the fullest extent possible, the provisions of
this Section 10.02 (including each such portion of this Section 10.02 containing
any such provision held to be invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

(i) For purposes of this Article X:

(i) “Disinterested Director” means a director of BGC Partners who is not and was
not a party to the matter in respect of which indemnification is sought by the
claimant.

(ii) “Independent Counsel” means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporation law and
shall include any Person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Partnership or the claimant in an action to determine the claimant’s
rights under this Section 10.02.

(j) Any notice, request or other communication required or permitted to be given
to the Partnership under this Section 10.02 shall be in writing and either
delivered in person or sent by facsimile, overnight mail or courier service, or
certified or registered mail, postage prepaid, return receipt requested, to the
General Partner and shall be effective only upon receipt by the General Partner.

Section 10.03. Insurance. The Partnership may maintain insurance, at its
expense, to protect itself and any director, officer, employee or agent of the
Partnership or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the
Partnership would have the power to indemnify such Person against such expense,
liability or loss under the DGCL if the Partnership were a corporation organized
under the DGCL. To the extent that the Partnership maintains any policy or
policies providing such insurance, each such director or officer, and each such
agent or employee to which rights of indemnification have been granted as
provided in Section 10.02 shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
thereunder for any such director, officer, employee or agent.

Section 10.04. Subrogation. In the event of payment of indemnification to a
Person described in Section 10.02, the Partnership shall be subrogated to the
extent of such payment to any right of recovery such person may have and such
person, as a condition of receiving indemnification from the Partnership, shall
execute all documents and do all things that the Partnership may deem necessary
or desirable to perfect such right of recovery, including the execution of such
documents necessary to enable the Partnership effectively to enforce any such
recovery.

Section 10.05. No Duplication of Payments. The Partnership shall not be liable
under this Article X to make any payment in connection with any claim made
against a Person described in Section 10.02 to the extent such Person has
otherwise received payment (under any insurance policy or otherwise) of the
amounts otherwise payable as indemnity hereunder.

 

-31-



--------------------------------------------------------------------------------

Section 10.06. Survival. This Article X shall survive any termination of this
Agreement.

ARTICLE XI

MISCELLANEOUS

Section 11.01. Amendments. Except as provided in Section 1.03 with respect to
this Agreement or Section 2.01, this Agreement may not be amended except with
(and any such amendment shall be authorized upon obtaining) the approval of each
of the General Partner and the Limited Partners (by the affirmative vote of a
Majority in Interest); provided that this Agreement shall not be amended to
(i) amend any provisions which require the consent of a specified percentage in
interest of the Limited Partners without the consent of that specified
percentage in interest of the Limited Partners; (ii) alter the interest of any
Partner in the amount or timing of distributions or the allocation of profits,
losses or credits (other than any such alteration caused by the acquisition of
additional Units by any Partner or the issuance of additional Units to any
Person pursuant to this Agreement or as otherwise expressly provided herein), if
such alteration would either (A) materially adversely affect the economic
interest of a Partner in the Partnership or (B) materially adversely affect the
value of Interests, in each case without the consent of (x) the Partners holding
at least two-thirds of all Units in the case of an amendment applying in a
substantially similar manner to all classes of Interests or (y) two-thirds in
interest of the affected class or classes of the Partners in the case of any
other amendment; or (iii) amend this Agreement to alter the Special Voting
Limited Partner’s ability to remove a General Partner; provided, however, that
the General Partner may authorize, without further approval of any other Person
or group, (1) any amendment to this Agreement to correct any technicality,
incorrect statement or error apparent on the face hereof in order to further the
intent of the parties hereto or (2) correction of any formality or error
apparent on the face hereof or incorrect statement or defect in the execution
hereof. Any merger or consolidation of the Partnership with any third party that
shall amend or otherwise modify the terms of this Agreement shall require the
approval of the Persons referred to above to the extent the approval of such
Persons would have been required had such amendment or modification been
effected by an amendment to this Agreement.

Section 11.02. Benefits of Agreement. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any creditor of the Partnership or
by any creditor of any of the Partners. Except as provided in Article X with
respect to Persons entitled to indemnification pursuant to such Article and
except for any consent right provided to Cantor as set forth in this Agreement,
nothing in this Agreement shall be deemed to create any right in any Person not
a party hereto, and this instrument shall not be construed in any respect to be
a contract in whole or in part for the benefit of any third person.

Section 11.03. Waiver of Notice. Whenever any notice is required to be given to
any Partner or other Person under the provisions of the Act or this Agreement, a
waiver thereof in writing, signed by the Person or Persons entitled to such
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Neither the business to be transacted
at, nor the purpose of, any meeting of the Partners (if any shall be called) or
the General Partner need be specified in any waiver of notice of such meeting.

 

-32-



--------------------------------------------------------------------------------

Section 11.04. Jurisdiction and Forum; Waiver of Jury Trial.

(a) Each of the Partners agrees, to the fullest extent permitted by law, that
all Actions arising out of or in connection with this Agreement, the
Partnership’s affairs, the rights or interests of the Partners or the estate of
any deceased Partner (to the extent that they are related to any of the
foregoing), or for recognition and enforcement of any judgment arising out of or
in connection with this Agreement or any breach or termination or alleged breach
or termination of this Agreement, shall be tried and determined exclusively in
the state or federal courts in the State of Delaware, and each of the Partners
hereby irrevocably submits with regard to any such Action for itself and in
respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the Partners hereby expressly
waives, to the fullest extent permitted by law, any right it may have to assert,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any such Action: (i) any claim that it is not subject to personal
jurisdiction in the aforesaid courts for any reason; (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts; (iii) that (A) any of the aforesaid
courts is an inconvenient or inappropriate forum for such Action, or (B) venue
is not proper in any of the aforesaid courts; and (iv) this Agreement, or the
subject matter hereof or thereof, may not be enforced in or by any of the
aforesaid courts. With respect to any action arising out of or relating to this
Agreement or any obligation hereunder, each Partner irrevocably and
unconditionally, to the fullest extent permitted by law, (x) agrees to appoint
promptly upon request from the Partnership authorized agents for the purpose of
receiving service of process in any suit, action or proceeding in Wilmington,
Delaware; (y) consents to service of process in any suit, action or proceeding
in such jurisdictions; and (z) consents to service of process by mailing a copy
thereof to the address of the Partner determined under Section 11.07 by U.S.
registered or certified mail, by the closest foreign equivalent of registered or
certified mail, by a recognized overnight delivery service, by service upon any
agent specified pursuant to clause (x) above, or by any other manner permitted
by applicable law,

(b) EACH PARTNER WAIVES ANY RIGHT TO REQUEST OR OBTAIN A TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING GOVERNED BY THE TERMS OF THIS AGREEMENT OR PERTAINING TO THE
MATTERS GOVERNED BY THIS AGREEMENT. “MATTERS GOVERNED BY THIS AGREEMENT” SHALL
INCLUDE ANY AND ALL MATTERS AND AGREEMENTS REFERRED TO IN THIS AGREEMENT AND ANY
DISPUTES ARISING WITH RESPECT TO ANY SUCH MATTERS AND AGREEMENTS.

(c) The Partners acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement was not performed in
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the Partnership shall be entitled to an injunction or injunctions or
other equitable relief to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which the Partnership may
be entitled by law or equity. Each Partner agrees not to oppose the granting of
such relief and agrees to waive any requirement for the securing or posting of
any bond in connection with such remedy.

 

-33-



--------------------------------------------------------------------------------

Section 11.05. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective estates,
heirs, legal representatives, successors and permitted assigns, any additional
Partner admitted in accordance with the provisions hereof and any successor to a
trustee of a trust that is or becomes a party hereto.

Section 11.06. Confidentiality. In addition to any other obligations set forth
in this Agreement, each Partner recognizes that confidential information has
been and will be disclosed to such Partner by the Partnership and its
Subsidiaries. Each Partner (other than the Cantor Group, the BGC Partners Group
and the Holdings Group) expressly agrees, whether or not at the time a Partner
of the Partnership or providing services to the Partnership and/or any of its
Subsidiaries, to (a) maintain the confidentiality of, and not disclose to any
Person without the prior written consent of the Partnership, any financial,
legal or other advisor to the Partnership, any information relating to the
business, clients, affairs or financial structure, position or results of the
Partnership or its affiliates (including any Affiliate) or any dispute that
shall not be generally known to the public or the securities industry and
(b) not to use such confidential information other than for the purpose of
evaluating such Partner’s investment in the Partnership or in connection with
the discharge of any duties to the Partnership or its affiliates such Partner
may have in such Partner’s capacity as an officer, director, employee or agent
of the Partnership or its affiliates. Notwithstanding Section 11.04 or any other
provision herein to the contrary, each Partner agrees that money damages would
not be a sufficient remedy for any breach of this Section 11.06 by such Partner,
and that in addition to all other remedies, the Partnership shall be entitled to
injunctive or other equitable relief to prevent or cure breaches of this
Section 11.06 and to enforce specifically the terms and provisions of this
Section 11.06, this being in addition to any other remedy to which the
Partnership may be entitled by law or equity. Each Partner agrees not to oppose
the granting of such relief and agrees to waive any requirement for the securing
or posting of any bond in connection with such remedy.

Section 11.07. Notices. All notices and other communications required or
permitted by this Agreement shall be made in writing and any such notice or
communication shall be deemed delivered when delivered in Person, properly
transmitted by facsimile, e-mail or any other electronic communication or
posting or one (1) Business Day after it has been sent by an internationally
recognized overnight courier to the address for notices shown in the
Partnership’s records (or any other address provided to the Partnership in
writing for this purpose) or, if given to the Partnership, to the principal
place of business of the Partnership. Each Partner may from time to time change
its address for notices under this Section 11.07 by giving at least five
(5) days’ prior written notice of such changed address to the Partnership.

Section 11.08. No Waiver of Rights. No failure or delay on the part of any
Partner in the exercise of any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or of any other right or
power. The waiver by any Partner of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other or subsequent breach
hereunder. All rights and remedies existing under this Agreement are cumulative
and are not exclusive of any rights or remedies otherwise available.

 

-34-



--------------------------------------------------------------------------------

Section 11.09. Power of Attorney. Each Partner agrees that, by its execution of
this Agreement, such Partner irrevocably constitutes and appoints the General
Partner as its true and lawful attorney-in-fact coupled with an interest, with
full power and authority, in its name, place and stead to make, execute,
acknowledge and record (a) all certificates, instruments or documents, including
fictitious name or assumed name certificates, as may be required by, or may be
appropriate under, the laws of any state or jurisdiction in which the
Partnership is doing or intends to do business and (b) all agreements,
documents, certificates or other instruments amending this Agreement or the
Certificate of Limited Partnership that may be necessary or appropriate to
reflect or accomplish (i) a change in the name or location of the principal
place of business of the Partnership or a change of name or address of a
Partner, (ii) the disposal or increase by a Partner of his Interest in the
Partnership or any part thereof, (iii) a distribution and reduction of the
capital contribution of a Partner or any other changes in the capital of the
Partnership, (iv) the dissolution or termination of the Partnership, (v) the
addition or substitution of a Person becoming a Partner of the Partnership and
(vi) any amendment to this Agreement, in each case only to the extent expressly
authorized and conducted in accordance with the other sections of this
Agreement. The power granted hereby is coupled with an interest and shall
survive the subsequent disability or incapacity of the principal.

Section 11.10. Severability. If any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect under
any applicable law, such provision shall be modified to the minimum extent
necessary to cause it to be enforceable, and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired.

Section 11.11. Headings. The section and article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement. All references to Sections,
Articles, Schedules or Exhibits contained herein mean Sections, Articles,
Schedules or Exhibits of this Agreement unless otherwise stated.

Section 11.12. Entire Agreement. This Agreement amends and restates in its
entirety the Original Limited Partnership Agreement. This Agreement, including
the exhibits, annexes and schedules hereto, the Separation Agreement, the
Ancillary Agreements, the Newmark Separation Agreement and the Newmark Ancillary
Agreements and any other instruments and agreements referenced herein,
constitute the entire agreement among the parties hereto and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof and thereof.

Section 11.13. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Cayman Islands, without regard to its
conflicts of law principles.

Section 11.14. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

Section 11.15. Opportunity; Fiduciary Duty. To the greatest extent permitted by
law and except as otherwise set forth in this Agreement, but notwithstanding any
duty otherwise existing at law or in equity:

 

-35-



--------------------------------------------------------------------------------

(a) None of any Holdings Company, any BGC Partners Company, any Cantor Company
or any Newmark Company or any of their respective Representatives shall, in its
capacity as a holder of Interests or Affiliate of the Partnership, owe or be
liable for breach of any fiduciary duty to the Partnership or any holders of
Interests. In taking any action, making any decision or exercising any
discretion with respect to the Partnership, each Holdings Company, BGC Partners
Company, Cantor Company, Newmark Company and their respective Representatives
shall, in its capacity as a holder of Interests or Affiliate of the Partnership,
be entitled to consider such interests and factors as it desires, including its
own interests and those of its Representatives, and shall have no duty or
obligation to give any consideration to the interests of or factors affecting
the Partnership, the holders of Interests or any other Person. Each Holdings
Company, BGC Partners Company, Cantor Company, Newmark Company and their
respective Representatives shall have no duty or obligation to abstain from
participating in any vote or other action of the Partnership , or any board,
committee or similar body of any of the foregoing. None of any Holdings Company,
any BGC Partners Company, any Cantor Company or any Newmark Company or any of
their respective Representatives shall violate a duty or obligation to the
Partnership or the holders of Interests merely because such Person’s conduct
furthers such Person’s own interest. Any Holdings Company, BGC Partners Company,
Cantor Company, Newmark Company or any of their respective Representatives may
lend money to, and transact other business with, the Partnership and its
Representatives. The rights and obligations of any such Person who lends money
to, contracts with, borrows from or transacts business with the Partnership or
any of its Representatives are the same as those of a Person who is not involved
with the Partnership or any of its Representatives, subject to other applicable
law. No contract, agreement, arrangement or transaction between any Holdings
Company, BGC Partners Company, Cantor Company, Newmark Company or any of their
respective Representatives, on the one hand, and the Partnership or any of its
Representatives, on the other hand, shall be void or voidable solely because any
Holdings Company, BGC Partners Company, Cantor Company, Newmark Company or any
of their respective Representatives has a direct or indirect interest in such
contract, agreement, arrangement or transaction, and any Holdings Company, any
BGC Partners Company, any Cantor Company, any Newmark Company or any of their
respective Representatives (i) shall have fully satisfied and fulfilled its
duties and obligations to the Partnership and the holders of Interests with
respect thereto; and (ii) shall not be liable to the Partnership or the holders
of Interests for any breach of any duty or obligation by reason of the entering
into, performance or consummation of any such contract, agreement, arrangement
or transaction, if:

(1) such contract, agreement, arrangement or transaction is approved by the
board of directors of BGC Partners or any committee thereof by the affirmative
vote of a majority of the disinterested directors, even if the disinterested
directors constitute less than a quorum; or

(2) such contract, agreement, arrangement or transaction, judged according to
the circumstances at the time of the commitment, is fair to the Partnership;

it being understood that, although each of (1) and (2) above shall be sufficient
to show that any Holdings Company, BGC Partners Company, Cantor Company or
Newmark Company or any of their respective Representatives (i) shall have fully
satisfied and fulfilled its duties and obligations to the Partnership and the
holders of Interests with respect thereto; and (ii) shall not be liable to the
Partnership or the holders of Interests for any breach of any duty or obligation
by reason of the entering into, performance or consummation of any such
contract, agreement, arrangement or transaction, none of (1) or (2) above shall
be required to be satisfied for such showing.

 

-36-



--------------------------------------------------------------------------------

All directors of BGC Partners may be counted in determining the presence of a
quorum at a meeting of the board of directors of BGC Partners or of a committee
thereof that authorizes such contract, agreement, arrangement or transaction.

Directors of the General Partner who are also directors or officers of any
Holdings Company, any BGC Partners Company, any Cantor Company or any Newmark
Company or any of their respective Representatives shall not owe or be liable
for breach of any fiduciary duty to the Partnership or any of holders of
Interests for any action taken by any Holdings Company, any BGC Partners
Company, any Cantor Company or any Newmark Company or their respective
Representatives, in their capacity as a holder of Interests or Affiliate of the
Partnership.

Nothing herein contained shall prevent any Holdings Company, any BGC Partners
Company, any Cantor Company, any Newmark Company or any of their respective
Representatives from conducting any other business, including serving as an
officer, director, employee, or stockholder of any corporation, partnership or
limited liability company, a trustee of any trust, an executor or administrator
of any estate, or an administrative official of any other business or
not-for-profit entity, or from receiving any compensation in connection
therewith.

(b) None of any Holdings Company, BGC Partners Company, Cantor Company, Newmark
Company or any of their respective Representatives shall owe any duty to refrain
from (i) engaging in the same or similar activities or lines of business as the
Partnership and its Representatives or (ii) doing business with any of the
Partnership’s or its Representatives’ clients or customers, in each case
regardless of whether such Holdings Company, BGC Partners Company, Cantor
Company, Newmark Company or Representative is also a Representative of the
Partnership. In the event that any Holdings Company, any BGC Partners Company,
any Cantor Company or any Newmark Company or any of their respective
Representatives acquires knowledge of a potential transaction or matter that may
be a Corporate Opportunity for any Holdings Company, any BGC Partners Company,
any Cantor Company, any Newmark Company or any of their respective
Representatives, on the one hand, and the Partnership or any of its
Representatives, on the other hand, such BGC Partners Company, Cantor Company,
Newmark Company or Representatives, as the case may be, shall have no duty to
communicate or offer such Corporate Opportunity to the Partnership or its
Representatives, regardless of whether such Holdings Company, BGC Partners
Company, Cantor Company, Newmark Company or Representative is also a
Representative of the Partnership, subject to Section 11.15(c). None of any
Holdings Company, any BGC Partners Company, any Cantor Company, any Newmark
Company or any of their respective Representatives shall be liable to the
Partnership, the holders of Interests or any of the Partnership’s
Representatives for breach of any fiduciary duty by reason of the fact that any
Holdings Company, any BGC Partners Company, any Cantor Company, any Newmark
Company or any of their respective Representatives pursues or acquires such
Corporate Opportunity for itself, directs such Corporate Opportunity to another
Person or does not present such Corporate Opportunity to the Partnership or any
of its Representatives, regardless of whether such Holdings Company, BGC
Partners Company, Cantor Company, Newmark Company or Representative is also a
Representative of the Partnership, subject to Section 11.15(c).

 

-37-



--------------------------------------------------------------------------------

(c) If a third party presents a Corporate Opportunity to a person who is both a
Representative of the Partnership and a Representative of a Holdings Company,
BGC Partners Company, Cantor Company and/or Newmark Company, expressly and
solely in such Person’s capacity as a Representative of the Partnership, and
such Person acts in good faith in a manner consistent with the policy that such
Corporate Opportunity belongs to the Partnership, then such Person (i) shall be
deemed to have fully satisfied and fulfilled any fiduciary duty that such Person
has to the Partnership as a Representative of the Partnership with respect to
such Corporate Opportunity, (ii) shall not be liable to the Partnership, the
holders of Interests or any of the Partnership’s Representatives for breach of
fiduciary duty by reason of such Person’s action or inaction with respect to
such Corporate Opportunity, (iii) shall be deemed to have acted in good faith
and in a manner that such Person reasonably believed to be in, and not opposed
to, the Partnership’s best interests, and (iv) shall be deemed not to have
breached such Person’s duty of loyalty to the Partnership and the holders of
Interests and not to have derived an improper personal benefit therefrom;
provided that any Holdings Company, any BGC Partners Company, any Cantor
Company, and/or any Newmark Company or any of their respective Representatives
may pursue such Corporate Opportunity if the Partnership shall decide not to
pursue such Corporate Opportunity. If a Corporate Opportunity is either
(1) presented to a Person who is not both a Representative of the Partnership
and a Representative of a Holdings Company, BGC Partners Company, Cantor Company
and/or Newmark Company, or (2) presented to such person not expressly and solely
in such Person’s capacity as a Representative of the Partnership, then, in each
case, such Person shall not be obligated to present such Corporate Opportunity
to the Partnership or to act as if such Corporate Opportunity belongs to the
Partnership, and such Person (i) shall be deemed to have fully satisfied and
fulfilled any fiduciary duty that such Person has to the Partnership as a
Representative of the Partnership with respect to such Corporate Opportunity,
(ii) shall not be liable to the Partnership, any of the holders of Interests or
any of the Partnership’s Representatives for breach of fiduciary duty by reason
of such Person’s action or inaction with respect to such Corporate Opportunity,
(iii) shall be deemed to have acted in good faith and in a manner that such
person reasonably believed to be in, and not opposed to, the Partnership’s best
interests, and (iv) shall be deemed not to have breached such Person’s duty of
loyalty to the Partnership and the holders of Interests and not to have derived
an improper personal benefit therefrom.

(d) Any Person purchasing or otherwise acquiring any Interest shall be deemed to
have notice of and consented to the provisions of this Section 11.15.

(e) Except to the extent otherwise modified herein, each officer of the
Partnership shall have fiduciary duties identical to those of officers of
business corporations organized under the DGCL. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) of a director, officer or other Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
of such Person.

 

-38-



--------------------------------------------------------------------------------

(f) Neither the alteration, amendment, termination, expiration or repeal of this
Section 11.15 nor the adoption of any provision of this Agreement inconsistent
with this Section 11.15 shall eliminate or reduce the effect of this
Section 11.15 in respect of any matter occurring, or any cause of Action that,
but for this Section 11.15, would accrue or arise, prior to such alteration,
amendment, termination, expiration, repeal or adoption.

Section 11.16. Reimbursement of Expenses. All costs and expenses incurred in
connection with the ongoing operation or management of the business of the
Partnership or its Subsidiaries shall be borne by the Partnership or its
Subsidiaries, as the case may be.

Section 11.17. Obligations with Respect to Holdings Non-Participating Units. The
Partnership shall indemnify and reimburse Holdings for any payment made by
Holdings in respect of any Holdings Non-Participating Unit. BGC Partners shall
determine the proportion of any such amount that shall be paid by the
Partnership, on the one hand, and U.S. Opco, on the other hand.

Section 11.18. Effectiveness. The Original Limited Partnership Agreement was
effective for all financial and accounting purposes as of December 7, 2006. This
Agreement shall be effective as of the date hereof.

Section 11.19. Parity of Units. It is the non-binding intention of each of the
Partners, the Partnership and U.S. Opco that the number of outstanding Units
shall at all times equal the number of outstanding U.S. Opco Units, except with
respect to issuances of Holdings Limited Partnership Interests in connection
with an acquisition of another business. Accordingly, in the event of any
issuance or repurchase by U.S. Opco of U.S. Opco Units, other than in connection
with an acquisition, it is the non-binding intention of each of the Partners,
U.S Opco and the Partnership that there be a parallel issuance or repurchase
transaction by the Partnership so that the number of outstanding Units shall at
all times equal the number of outstanding U.S. Opco Units, and the parties to
this Agreement agree to cooperate to effect the intent of this Section 11.19.

[signature page follows]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the general partner
and the limited partners as a deed the day and year first written above.

 

BGC GLOBAL HOLDINGS GP LIMITED, as general partner By:   /s/ Howard W. Lutnick
Name:   Howard W. Lutnick Title:   Chairman and Chief Executive Officer BGC
HOLDINGS, L.P., as a limited partner

By:

  BGC GP, LLC its   General Partner

By:

  /s/ Howard W. Lutnick

Name:

  Howard W. Lutnick

Title:

  Chairman and Chief Executive Officer

 

BGC GLOBAL LIMITED, as a limited partner By:   /s/ Howard W. Lutnick Name:  
Howard W. Lutnick Title:   Chairman and Chief Executive Officer

[Signature Page to the Second Amended and Restated Agreement of Limited
Partnership of BGC

Global Holdings, L.P., dated as of December 13, 2017, by and among BGC Global
Holdings GP

Limited, Holdings and BGC Holdings Global and the Persons to be admitted as
Partners or

otherwise parties hereto]

 



--------------------------------------------------------------------------------

EXHIBIT A

Certain Tax Related Matters

Section 1. Definitions Relating to Allocations and Capital Account Maintenance.

(a) “Adjusted Capital Account Deficit” shall mean, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account as of the end of
the relevant fiscal year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts that such Partner is deemed to be
obligated to restore pursuant to the penultimate sentences in Treasury
Regulation sections 1.704-2(g)(1) and 1.704-2(i)(5), and

(ii) Debit to such Capital Account the items described in Treasury Regulation
sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the “alternate test of economic effect” provisions of Treasury
Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

(b) “Partnership Minimum Gain” shall have the meaning attributed to the term
“partnership minimum gain” set forth in Treasury Regulation
sections 1.704-2(b)(2) and 1.704-2(d).

(c) “Partner Nonrecourse Debt” has the meaning attributed to the term “partner
nonrecourse debt” in Treasury Regulation section 1.704-2(b)(4).

(d) “Partner Nonrecourse Debt Minimum Gain” shall mean an amount, with respect
to each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that
would result if such Partner Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Treasury Regulation
section 1.704-2(i)(3).

(e) “Partner Nonrecourse Deductions” has the meaning attributed to the term
“partner nonrecourse deductions” in Treasury Regulation sections 1.704-2(i)(1)
and 1.704-2(i)(2).

(f) “Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(1).

(g) “Nonrecourse Liability” has the meaning set forth in Treasury Regulation
section 1.704-2(b)(3).

(h) “Regulatory Allocations” has the meaning set forth in Section 2(h) of this
Exhibit A.

(i) “Treasury Regulations” shall mean the Income Tax Regulations, including
temporary regulations, promulgated under the Code, as such regulations may be
amended, modified or supplemented from time to time (including corresponding
provisions of succeeding regulations).

 

A-1



--------------------------------------------------------------------------------

Section 2. Special Allocations.

The following special allocations shall be made in the following order, prior to
the allocations specified in Section 5.04(a) of this Agreement:

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulation
section 1.704-2(f), notwithstanding any other provision of this Agreement, if
there is a net decrease in Partnership Minimum Gain during any fiscal year, each
Partner shall be specially allocated items of Partnership income and gain for
such fiscal year (and, if necessary, subsequent fiscal years) in an amount equal
to such Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulation section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulation sections 1.704-2(f)(6) and 1.704-2(j)(2). This provision is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
section 1.704-2(f) and shall be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation section 1.704-2(i)(4), notwithstanding any other provision of this
Agreement, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any fiscal year, each Partner
who has a share of the Partner Nonrecourse Debt Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Treasury Regulation
section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such fiscal year (and, if necessary, subsequent fiscal years) in an
amount equal to such Partner’s share of the net decrease in Partner Nonrecourse
Debt, determined in accordance with Treasury Regulation section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulation sections 1.704-2(i)(4) and 1.704-2(j)(2). This provision is intended
to comply with the minimum gain chargeback requirement in Treasury Regulation
section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulation
section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of the Partner as promptly as possible; provided, that, an allocation
pursuant to this provision shall be made only if and to the extent that the
Partner would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Agreement have been tentatively made as if this
provision were not in the Agreement.

 

A-2



--------------------------------------------------------------------------------

(d) Gross Income Allocation. In the event any Partner has a deficit Capital
Account at the end of any fiscal year that is in excess of the sum of (i) the
amount such Partner is obligated to restore pursuant to the penultimate
sentences of Treasury Regulation sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Partner shall be specially allocated items of Partnership income and gain
in the amount of such excess, as promptly as possible; provided, that, an
allocation pursuant to this provision shall be made only if and to the extent
that such Partner would have a deficit Capital Account in excess of such sum
after all other allocations provided for in this Agreement have been made as if
Section 2(c) and this Section 2(d) of this Exhibit A were not in the Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year shall be
specially allocated among the Partners in proportion to their respective
Percentage Interests.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Partner that bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
section 1.704-2(i)(1).

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Section 734(b) of the Code or
Section 743(b) of the Code is required, pursuant to Treasury Regulation
section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Partner in complete liquidation of such Partner’s Interest in the Partnership,
the amount of such adjustment to Capital Accounts shall be treated as an item of
gain or loss and such gain or loss shall be specially allocated to the Partners
in accordance with their Percentage Interests in the event Treasury Regulation
section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Partner to whom such
distribution was made in the event Treasury Regulation
section 1.704-1(b)(2)(iv)(m)(4) applies.

(h) Curative Allocations. The allocations set forth in Sections 2(a) through
2(h) of this Exhibit A and Section 3 of this Exhibit A (the “Regulatory
Allocations”) are intended to comply with certain requirements of the Treasury
Regulations. It is the intent of the Partners that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Partnership income, gain, loss or
deduction. Therefore, notwithstanding any other provision of this Agreement
(other than the Regulatory Allocations), the Tax Matters Partner shall make such
offsetting special allocations of Partnership income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Partner’s Capital Account balance (and the amount
distributable to each Partner pursuant to Section 6.01 of this Agreement) is, to
the extent possible, equal to the Capital Account balance such Partner would
have had (and the amount that would have been distributable to such Partner
pursuant to Section 6.01 of this Agreement) if the Regulatory Allocations were
not part of the Agreement and all Partnership items were allocated pursuant to
Section 5.04(a) of this Agreement. In exercising discretion with respect to such
offsetting special allocations, the Tax Matters Partner shall take into account
future Regulatory Allocations under Sections 2(a) and 2(b) of this Exhibit A
that, although not yet made, are likely to offset other Regulatory Allocations
previously made under Sections 2(e) and 2(f) of this Exhibit A.

 

A-3



--------------------------------------------------------------------------------

Section 3. Limitation on Loss Allocation to Partners Based on Adjusted Capital
Accounts.

Losses allocated pursuant to Section 5.04(a) of this Agreement shall not exceed
the maximum amount of losses that can be allocated without causing any Partner
to have an Adjusted Capital Account Deficit at the end of any fiscal year (or
increase any existing Adjusted Capital Account Deficit). In the event some but
not all of the Partners would have Adjusted Capital Account Deficits as a
consequence of an allocation of losses pursuant to Section 5.04(a) of this
Agreement, the limitation set forth in this Section 3 of this Exhibit A shall be
applied on a Partner-by-Partner basis and losses not allocable to any Partner as
a result of such limitation shall be allocated to the other Partners in
accordance with the positive balances in such Partner’s Capital Accounts so as
to allocate the maximum permissible losses to each Partner under Treasury
Regulation section 1.704-1(b)(2)(ii)(d).

 

A-4



--------------------------------------------------------------------------------

Schedule A

Special Item

National Australia Bank Limited v. BGC International and BGC Capital Markets
(Japan) LLC, and matters to the extent related to or arising from the foregoing

 